Exhibit 10.8 

 



EXECUTION COPY

  

WELLS FARGO BANK,
NATIONAL ASSOCIATION,
Master Servicer

and

PRINCIPAL GLOBAL INVESTORS, LLC,
Sub-Servicer

SUB-Servicing AGREEMENT

Dated as of December 1, 2015

 

Wells Fargo Commercial Mortgage Trust 2015-P2
Commercial Mortgage Pass-Through Certificates
Series 2015-P2 

 

 

 



 



TABLE OF CONTENTS

 

        Page           ARTICLE I DEFINITIONS 1         Section 1.01 Defined
Terms 1         ARTICLE II MASTER SERVICER’S ENGAGEMENT OF SUB-SERVICER TO
PERFORM SERVICING RESPONSIBILITIES 2         Section 2.01 Contract for
Servicing; Possession of Mortgage Loan Documents 2           Section 2.02 Notice
of Breach of Representations and Warranties 3         ARTICLE III SERVICING OF
THE MORTGAGE LOANS 3         Section 3.01 Sub-Servicer to Service 3          
Section 3.02 Merger or Consolidation of the Sub-Servicer 18           Section
3.03 Limitation on Liability of the Sub-Servicer and Others 18           Section
3.04 Sub-Servicer Resignation 19           Section 3.05 No Transfer or
Assignment of Servicing 19           Section 3.06 Indemnification 20        
ARTICLE IV SUB-SERVICER TERMINATION EVENTS 20         Section 4.01 Sub-Servicer
Termination Events 20           Section 4.02 Waiver of Defaults 23          
Section 4.03 Other Remedies of Master Servicer 24         ARTICLE V TERMINATION
24         Section 5.01 Termination 24           Section 5.02 Termination With
Cause 24           Section 5.03 Reserved 25           Section 5.04 Termination
of Duties with Respect to Specially Serviced Loans 25         ARTICLE VI
MISCELLANEOUS 25         Section 6.01 Successor to the Sub-Servicer 25          
Section 6.02 Financial Statements 25           Section 6.03 Closing 25          
Section 6.04 Closing Documents 26           Section 6.05 Notices 26          
Section 6.06 Severability Clause 27

  

i

 



 

TABLE OF CONTENTS 

(continued)

 

      Page           Section 6.07 Counterparts 27           Section 6.08
Governing Law 28           Section 6.09 Protection of Confidential Information
28           Section 6.10 Intention of the Parties 29           Section 6.11
Third Party Beneficiary 29           Section 6.12 Successors and Assigns;
Assignment of Agreement 29           Section 6.13 Waivers 29           Section
6.14 Exhibits 29           Section 6.15 General Interpretive Principles 30      
    Section 6.16 Complete Agreement 30           Section 6.17 Further Agreement
30           Section 6.18 Amendments 30

 



ii

 



 

EXHIBIT A MORTGAGE LOAN SCHEDULE A-1 EXHIBIT B RESERVED B-1 EXHIBIT C POOLING
AND SERVICING AGREEMENT C-1 EXHIBIT D RESERVED D-1 EXHIBIT E QUARTERLY SERVICING
CERTIFICATION E-1 EXHIBIT F FORM OF ACCOUNT CERTIFICATION F-1 EXHIBIT G FORM OF
COLLECTION REPORT G-1 EXHIBIT H FORM OF CERTIFICATE OF INSURANCE H-1 EXHIBIT I
NEW LEASE INFORMATION I-1 EXHIBIT J QUARTERLY ACCOUNTS CERTIFICATION J-1 EXHIBIT
K TASK LIST K-1 EXHIBIT L FORM OF REMITTANCE REPORT L-1

   

 

 

 

This is a Sub-Servicing Agreement (the “Agreement”), dated as of December 1,
2015, by and between PRINCIPAL GLOBAL INVESTORS, LLC, having an office at 801
Grand Avenue, Des Moines, Iowa 50392-1450, and its successors and assigns (the
“Sub-Servicer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, having an office at
MAC D1086, 550 South Tryon Street, 14th Floor, Charlotte, North Carolina 28202,
and its successors and assigns (the “Master Servicer”).

 

WITNESSETH:

 

WHEREAS, Wells Fargo Commercial Mortgage Securities, Inc., as depositor (the
“Depositor”), C-III Asset Management LLC, as special servicer (the “Special
Servicer”), Pentalpha Surveillance LLC, as operating advisor (the “Operating
Advisor”) and as asset representations reviewer (the “Asset Representations
Reviewer”), Wells Fargo Bank, National Association, as certificate
administrator, as tax administrator and as custodian (the “Certificate
Administrator”), Wilmington Trust, National Association, as trustee (the
“Trustee”), and the Master Servicer, as master servicer, have entered into that
certain Pooling and Servicing Agreement dated as of December 1, 2015, as
amended, modified and restated from time to time (the “Pooling and Servicing
Agreement”), whereby the Master Servicer shall service certain mortgage loans on
behalf of the Trustee; and

 

WHEREAS, Section 3.20 of the Pooling and Servicing Agreement authorizes the
Master Servicer to enter into this agreement with the Sub-Servicer whereby the
Sub-Servicer shall service certain of such mortgage loans listed on Exhibit A
(the “Mortgage Loan Schedule”) attached hereto (the “Mortgage Loans”) on behalf
of the Master Servicer.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Master Servicer and the Sub-Servicer hereby agree
as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01          Defined Terms.

 

Unless otherwise specified in this Agreement, all capitalized terms not
otherwise defined herein shall have the meanings set forth in the Pooling and
Servicing Agreement. As used herein, the following terms have the meanings
assigned to them in this Section 1.01:

 

“Additional Sub-Servicing Compensation” shall have the meaning set forth in
Section 3.01(c)(18) of this Agreement.

 

“Collection Report” shall mean the monthly report prepared by the Sub-Servicer
setting forth, with respect to each Mortgage Loan and Serviced Pari Passu
Companion Loan and the most recently ended Collection Period prior to the due
date of such report, the information described on Exhibit G attached hereto.

 

 

 



 



“Mortgage Loans” shall have the meaning specified in the recitals hereto.

 

“Mortgage Loan Schedule” shall have the meaning specified in the recitals
hereto.

 

“Remittance Report” shall mean the monthly report prepared by the Sub-Servicer
setting forth, with respect to each Mortgage Loan and Serviced Pari Passu
Companion Loan and the most recently ended Collection Period prior to the due
date of such report, the information described on Exhibit L attached hereto.

 

“Serviced Pari Passu Companion Loan” shall mean the Heritage Industrial
Portfolio Pari Passu Companion Loan.

 

“Sub-Servicer Collection Account” shall have the meaning set forth in Section
3.01(c)(8) of this Agreement.

 

“Sub-Servicer Remittance Amount” shall mean, with respect to any date, an amount
equal to, without duplication, (a) the sum of (i) the aggregate of the amounts
on deposit in the Sub-Servicer Collection Account as of such date, (ii) the
aggregate of all other amounts received with respect to the Mortgage Loans as of
such date to the extent not previously remitted to the Master Servicer, and
(iii) and the aggregate amount of Compensating Interest Payments deposited by
the Sub-Servicer in the Sub-Servicer Collection Account as required by Section
3.17(a) of the Pooling and Servicing Agreement as incorporated herein pursuant
to Section 3.01(c)(23) of this Agreement; net of (b) the portion of the amount
described in subclause (a) of this definition that represents one or more of the
following: (i) Escrow Payments, (ii) any amounts that the Sub-Servicer is
entitled to retain as compensation pursuant to Section 3.11 of the Pooling and
Servicing Agreement as incorporated herein pursuant to Section 3.01(c)(18) of
this Agreement, or (iii) amounts required to be distributed to the related
Companion Holder.

 

“Sub-Servicer Remittance Date” shall mean the first Business Day after each
Determination Date.

 

“Sub-Servicing Fee” shall mean, with respect to each Mortgage Loan and Serviced
Pari Passu Companion Loan, the fee payable to the Sub-Servicer pursuant to
Section 3.01(c)(18) of this Agreement.

 

“Sub-Servicing Fee Rate” shall mean, with respect to each Mortgage Loan and
Serviced Pari Passu Companion Loan, the rate that corresponds to such Mortgage
Loan or Serviced Pari Passu Companion Loan set forth on Exhibit A hereto under
the heading “Sub-Servicing Fee %.”

 

“Task List” shall mean the task list attached hereto as Exhibit K.

 



2

 

 



ARTICLE II

MASTER SERVICER’S ENGAGEMENT OF SUB-SERVICER
TO PERFORM SERVICING RESPONSIBILITIES

 

Section 2.01          Contract for Servicing; Possession of Mortgage Loan
Documents.

 

The Master Servicer, by execution and delivery of this Agreement, does hereby
contract with the Sub-Servicer, subject to the terms of this Agreement, for the
servicing of the Mortgage Loans and the Serviced Pari Passu Companion Loan. On
and after the Closing Date, the Sub-Servicer shall hold any portion of the
Servicing File or the Mortgage File (including without limitation, any original
letter of credit) in the possession of the Sub-Servicer in trust by the
Sub-Servicer, on behalf of the Master Servicer for the benefit of the Trustee.
The Sub-Servicer’s possession of any portion of the Servicing File or the
Mortgage File shall be at the will of the Master Servicer and the Trustee for
the sole purpose of facilitating the servicing or the supervision of servicing
of the related Mortgage Loan and related Serviced Pari Passu Companion Loan
pursuant to this Agreement, and such retention and possession by the
Sub-Servicer shall be in a custodial capacity only. Any portion of the Servicing
File or the Mortgage File retained by the Sub-Servicer shall be identified to
reflect clearly the ownership of the related Mortgage Loan by the Trustee and
ownership of the Serviced Pari Passu Companion Loan by the Companion Holder. The
Sub-Servicer shall release from its custody any Servicing File or any Mortgage
File retained by it only in accordance with this Agreement and the Pooling and
Servicing Agreement. Within thirty (30) days following the Closing Date the
Sub-Servicer shall provide to the Master Servicer a certification executed by a
duly authorized officer of the Sub-Servicer, certifying to the Master Servicer
as to the original letters of credit held by the Sub-Servicer and identifying
the letters of credit, the amounts of the letters of credit and the Mortgage
Loans to which they relate. The Sub-Servicer shall provide to the Master
Servicer as soon as practicable after request therefor by the Master Servicer a
copy of any documents held by it with respect to any Mortgage Loan or the
Serviced Pari Passu Companion Loan. During the term of this Agreement, upon the
request of the Master Servicer, without limiting any obligation in any other
provision in this Agreement, the Sub-Servicer will also provide to the Master
Servicer a copy of any lease, amendments to Mortgage Loan documents and other
documents in its possession related to the Mortgaged Property securing the
related Mortgage Loan or related to the Mortgage Loan or the Serviced Pari Passu
Companion Loan.

 

Section 2.02          Notice of Breach of Representations and Warranties.

 

Following receipt of the applicable Mortgage Loan Purchase Agreement, the Master
Servicer shall provide a copy of the applicable Mortgage Loan Purchase Agreement
to the Sub-Servicer. The Sub-Servicer shall notify the Master Servicer in
writing within five (5) Business Days after the Sub-Servicer (a) discovers or
receives notice alleging a Defect or a Breach (without implying any duty of the
Sub-Servicer to make, or to attempt to make, such a discovery), (b) receives a
15Ga-1 Repurchase Request or the withdrawal of a 15Ga-1 Repurchase Request or
any rejection of a 15Ga-1 Repurchase Request, or (c) receives a
Certificateholder Repurchase Request or a PSA Party Repurchase Request, in each
case with respect to a Mortgage Loan. The Sub-Servicer shall also provide to the
Master Servicer (a) a copy of any such 15Ga-1 Repurchase Request received by the
Sub-Servicer and (b) such other information in

 



3

 

 

the possession of the Sub-Servicer requested by the Master Servicer as would
permit the Master Servicer to comply with its obligations under Section 2.02(g)
of the Pooling and Servicing Agreement.

 

Section 2.03          Notice of Change of the Special Servicer, the Operating
Advisor or the Directing Certificateholder.

 

The Master Servicer shall promptly forward to the Sub-Servicer any notice
received by it under the Pooling and Servicing Agreement of any resignation,
replacement or other change of the Special Servicer, the Operating Advisor or
the Directing Certificateholder.

 

Section 2.04          Power of Attorney.

 

That Master Servicer shall (i) within 30 days after the Closing Date, furnish to
the Sub-Servicer original powers of attorney in a form mutually agreed to by the
Master Servicer and the Sub-Servicer, and (ii) upon request, furnish, or cause
to be furnished, to the Sub-Servicer any powers of attorney in a form mutually
agreed to by the Master Servicer and the Sub-Servicer and other documents
necessary or appropriate to enable the Sub-Servicer to carry out its servicing
and administrative duties hereunder; provided that the Master Servicer shall not
be held responsible or liable for any acts of the Sub-Servicer, or for any
negligence with respect to, or misuse of, any such power of attorney by the
Sub-Servicer. Notwithstanding anything contained herein to the contrary, the
Sub-Servicer shall not, without the Master Servicer’s written consent: (i)
initiate any action, suit or proceeding solely under the Master Servicer’s name
without indicating the Sub-Servicer’s representative capacity (unless prohibited
by any requirement of the applicable jurisdiction in which any such action, suit
or proceeding is brought and if so prohibited, in the manner required by such
jurisdiction (provided that the Sub-Servicer shall then provide five (5)
Business Days’ written notice to the Master Servicer of the initiation of such
action, suit or proceeding (or such shorter time period as is reasonably
required in the judgment of the Sub-Servicer made in accordance with the
Servicing Standard) prior to filing such action, suit or proceeding), and shall
not be required to obtain the Master Servicer’s consent or indicate the
Sub-Servicer’s representative capacity)) or (ii) take any action with the intent
to cause, and that actually causes, the Master Servicer to be required to be
registered to do business in any state. In addition, the Sub-Servicer shall not
take any action, in the use of any such power of attorney or otherwise, that
would violate the prohibitions applicable to the Master Servicer in Section
3.01(b) of the Pooling and Servicing Agreement.

  

ARTICLE III

SERVICING OF THE MORTGAGE LOANS

 

Section 3.01          Sub-Servicer to Service.

 

(a)          The Sub-Servicer, as an independent contractor, shall diligently
service and administer the Mortgage Loans and the Serviced Pari Passu Companion
Loan in accordance with applicable law, this Agreement, the Mortgage Loan
documents and the related Intercreditor Agreement on behalf of the Trust and in
the best interests of and for the benefit of the

 



4

 

 

Certificateholders and, in the case of the Serviced Pari Passu Companion Loan,
the Companion Holder and the Trustee (as holder of the Lower-Tier Regular
Interests), as a collective whole, taking into account the pari passu nature of
such Companion Loan, as a collective whole, and in a manner consistent with the
Servicing Standard under the Pooling and Servicing Agreement.

 

(b)          The Sub-Servicer shall perform, on behalf of the Master Servicer,
all of the obligations of the Master Servicer and the Companion Paying Agent
(with respect to the Mortgage Loans and the Serviced Pari Passu Companion Loan
subject to this Agreement) as set forth in those sections of the Pooling and
Servicing Agreement specifically incorporated herein pursuant to Section 3.01(c)
of this Agreement (the “Incorporated Sections”), as modified by Section 3.01(c)
of this Agreement, and the Master Servicer shall have the same rights with
respect to the Sub-Servicer that the Trustee, the Certificate Administrator, the
Custodian, the Depositor, the 17g-5 Information Provider, the Asset
Representations Reviewer, the Underwriters, the Directing Certificateholder, the
Operating Advisor, the Rating Agencies, the Certificateholders and the Special
Servicer (including, without limitation, the right of the Special Servicer to
direct the Master Servicer during certain periods) have with respect to the
Master Servicer under the Pooling and Servicing Agreement to the extent that the
Sub-Servicer is acting on behalf of the Master Servicer hereunder and except as
otherwise set forth herein. Without limiting the foregoing, and subject to
Section 3.19 of the Pooling and Servicing Agreement as modified herein, the
Sub-Servicer shall service and administer all of the Mortgage Loans and the
Serviced Pari Passu Companion Loan that are not Specially Serviced Loans;
provided, however, that the Sub-Servicer shall continue to receive payments (and
provide notice to the Master Servicer of such payments), collect information and
prepare and deliver reports to the Master Servicer required hereunder with
respect to any Specially Serviced Loans, and render such incidental services
with respect to any Specially Serviced Loans as and to the extent as may be
specifically provided for herein with respect to any Specially Serviced Loans to
the extent such provisions of the Pooling and Servicing Agreement are
incorporated herein pursuant to Section 3.01(c) of this Agreement, and further
to render such incidental services with respect to any Specially Serviced Loans
as are specifically provided for under Section 3.01(c) of this Agreement. All
references herein to the respective duties of the Sub-Servicer and the Special
Servicer, and to the areas in which they may exercise discretion, shall be
subject to Section 3.19 of the Pooling and Servicing Agreement, as modified
herein, and to the Special Servicer’s rights to service Specially Serviced
Loans. Except as otherwise set forth below, for purposes of this Agreement, (i)
references to the Trustee, the Certificate Administrator, the Custodian, the
Depositor, the 17g-5 Information Provider, the Special Servicer, the
Underwriters, the Operating Advisor, the Asset Representations Reviewer, the
Directing Certificateholder, the Rating Agencies and the Certificateholders in
the Incorporated Sections (and in the defined terms used therein) shall be
deemed to be references to the Master Servicer hereunder, (ii) references to the
Master Servicer and the Companion Paying Agent in the Incorporated Sections (and
in the defined terms used therein) shall be deemed to be references to the
Sub-Servicer hereunder, (iii) references to the Mortgage Loans (as defined in
the Pooling and Servicing Agreement) and the Serviced Pari Passu Companion Loans
or the Serviced Companion Loans (as defined in the Pooling and Servicing
Agreement) in the Incorporated Sections (and in the defined terms used therein)
shall be deemed to be references to the Mortgage Loans (as defined in this
Agreement) and the Serviced Pari Passu Companion Loan (as defined in this
Agreement), respectively, and (iv) references to the Pooling and Servicing
Agreement in the Incorporated Sections (and in the defined terms used therein)
shall be deemed to be references to this Agreement (such

 



5

 

 

modifications of the Incorporated Sections (and of the defined terms used
therein) pursuant to clauses (i) through (iv) of this sentence shall be referred
to herein as the “References Modification”). In each case where the Master
Servicer is given any power to act under the provisions of the Incorporated
Sections, such power is hereby delegated to the Sub-Servicer to the extent
necessary to perform its obligations under this Agreement and subject to any
restrictions in this Agreement. The Sub-Servicer shall perform the duties and
obligations allocated to the Sub-Servicer as reflected on the Task List. To the
extent of any conflict or inconsistency between the Task List and this Agreement
(other than the Task List), this Agreement shall control.

 

Without limiting the generality of the foregoing, with respect to any
requirement in an Incorporated Section for the Master Servicer to provide
notices or documents to, or otherwise communicate with, any other party to the
Pooling and Servicing Agreement, it is the intent of the parties hereto that,
except as required by Article XI of the Pooling and Servicing Agreement as
incorporated herein and except with respect to providing notices or documents
to, making distributions to, or otherwise communicate with, the Companion
Holder, the Sub-Servicer provide such notices or documents to, or otherwise
communicate with, the Master Servicer, and the Master Servicer provide such
notices or documents to, or otherwise communicate with, the other party or
parties to the Pooling and Servicing Agreement.

 

(c)          The following Sections of the Pooling and Servicing Agreement,
unless otherwise provided in this Section 3.01(c), are hereby incorporated
herein by reference as if fully set forth herein, and, for purposes of this
Agreement, in addition to the References Modification, are hereby further
modified as set forth below:

 

(1)          Section 2.01(g). Franchise Agreement Matters for Certain Hotel
Properties.

 

(2)          Section 3.01. Without limiting the generality of the obligations of
the Sub-Servicer hereunder, the Sub-Servicer shall monitor and certify on a
quarterly basis, starting with the quarter ending in March of 2016 (provided
that the first such certification shall cover the period from the Closing Date
to the end of such quarter), within thirty (30) days of the end of such quarter
the information on each Mortgage Loan and the Serviced Pari Passu Companion Loan
as required by, and in the form of, Exhibit E attached hereto, pursuant to
Section 3.01(c)(21) of this Agreement. In addition, without limiting the
generality of the foregoing, the Sub-Servicer shall take all necessary action to
continue all UCC Financing Statements in favor of the originator of each
Mortgage Loan or in favor of any assignee prior to the expiration of such UCC
Financing Statements. The Sub-Servicer shall not modify, amend, waive or
otherwise consent to any change of the terms of any Mortgage Loan except as
allowed by this Agreement (including Section 3.01(c)(24) of this Agreement).

 

(3)          Section 3.02. The determination as to the application of amounts
collected in respect of any Mortgage Loan or the Serviced Pari Passu Companion
Loan, to the extent the application is not governed by the express provisions of
the related Mortgage Note or Mortgage, shall be made by the Master Servicer in
accordance with Section 3.02(b) of the Pooling and Servicing Agreement. Without
the express written consent of the Master Servicer, the Sub-Servicer shall not
waive any Penalty Charge. The Sub-Servicer shall promptly forward to the

 



6

 

 

Master Servicer all financial statements, budgets, operating statements and rent
rolls collected by the Sub-Servicer within the timeframe set forth in Section
3.01(c)(20) hereof.

 

(4)          Section 3.03(a). The creation of any Servicing Account shall be
evidenced by a certification in the form of Exhibit F attached hereto and a copy
of such certification shall be furnished to the Master Servicer within three (3)
calendar days after the Closing Date and thereafter to the Master Servicer upon
any transfer of any Servicing Account. Without the express written consent of
the Master Servicer, the Sub-Servicer shall not (A) waive or extend the date set
forth in any agreement governing reserve funds by which the required repairs
and/or capital improvements at the related Mortgaged Property must be completed
or (B) release any earn out reserve funds or return any related letters of
credit delivered in lieu of earn out reserve funds; provided that the
Sub-Servicer may grant such a waiver or perform such release or return without
the consent of the Master Servicer if such waiver release or return, as the case
may be, is not a Major Decision.

 

(5)          Section 3.03(b). Without limiting the generality of the obligations
of the Sub-Servicer hereunder, the Sub-Servicer shall monitor and certify to the
information on each Mortgage Loan and the Serviced Pari Passu Companion Loan
with respect to taxes, insurance premiums, assessments, ground rents and other
similar items on a quarterly basis starting for the quarter ending in March of
2016 (provided that the first such certification shall cover the period from the
Closing Date to the end of such quarter), within thirty (30) days of the end of
such quarter as required by, and in the form of, Exhibit E attached hereto,
pursuant to Section 3.01(c)(21) of this Agreement. Upon the occurrence of an
insured loss at a Mortgaged Property, the Sub-Servicer shall notify the Master
Servicer of the loss and the Sub-Servicer’s receipt of the proceeds paid under
such Insurance Policy. With respect to non-escrowed payments, when the
Sub-Servicer becomes aware in accordance with the Servicing Standard that a
Mortgagor has failed to make any such payment or, with respect to escrowed
loans, collections from the Mortgagor are insufficient to pay any such item
before the applicable penalty or termination date, the Sub-Servicer shall
promptly notify the Master Servicer.

 

(6)          Section 3.03(c). The Sub-Servicer shall not be obligated to make
any Servicing Advances, except as described in the following sentence. The
Sub-Servicer shall give the Master Servicer not less than five (5) Business
Days’ notice before the date on which the Master Servicer is required to make
any Servicing Advance with respect to any Mortgage Loan; provided, however,
that, with respect to any Servicing Advance required to be made on an urgent or
emergency basis such that the Sub-Servicer is unable to provide the Master
Servicer with sufficient notice to enable the Master Servicer to make such
Servicing Advance, the Sub-Servicer shall make such Servicing Advance and the
Master Servicer shall reimburse the Sub-Servicer for such Servicing Advance
within five (5) Business Days of receipt of written request therefore and
interest thereon at the Reimbursement Rate without regard to the Master
Servicer’s determination of recoverability. In addition, the Sub-Servicer shall
provide the Master Servicer with such information in its possession as the
Master Servicer may reasonably request to enable the Master Servicer to
determine whether a requested Servicing Advance would constitute a
Nonrecoverable Servicing Advance.

 



7

 

 

(7)          Section 3.03(e). The Sub-Servicer shall promptly notify the Master
Servicer of any failure by a Mortgagor to promptly respond to any inquiry
described in Section 3.03(e) of the Pooling and Servicing Agreement.

 

(8)          Section 3.04(a) and (b). The Sub-Servicer shall establish a
custodial account (hereinafter the “Sub-Servicer Collection Account”), meeting
all of the requirements of the Collection Account, and references to the
Collection Account shall be references to such Sub-Servicer Collection Account.
The creation of any Sub-Servicer Collection Account shall be evidenced by a
certification in the form of Exhibit F attached hereto and a copy of such
certification shall be furnished to the Master Servicer on or prior to the
Closing Date and thereafter to the Master Servicer upon any transfer of the
Sub-Servicer Collection Account. Notwithstanding the third paragraph of Section
3.04(a) of the Pooling and Servicing Agreement, the Sub-Servicer shall deposit
into the Sub-Servicer Collection Account and include in its Sub-Servicer
Remittance Amount all Prepayment Interest Excess and all charges for beneficiary
statements or demands, assumption fees, modification fees, extension fees or
amounts collected for Mortgagor checks returned for insufficient funds collected
by the Sub-Servicer to the extent not constituting Additional Sub-Servicing
Compensation, including, without limitation, all Penalty Charges. Any amounts of
additional servicing compensation payable to the Special Servicer pursuant to
Section 3.11(c) of the Pooling and Servicing Agreement shall be remitted to the
Special Servicer by the Sub-Servicer. For purposes of the last paragraph of
Section 3.04(a) of the Pooling and Servicing Agreement, the Master Servicer
shall direct the Special Servicer to make payment of amounts referenced therein
with respect to any Specially Serviced Loans (including, but not limited to,
principal payments and Principal Prepayments, interest payments, late payment
charges and other Penalty Charges, and Insurance and Condemnation Proceeds and
Liquidation Proceeds, as more fully described in the Pooling and Servicing
Agreement) directly to the Sub-Servicer for deposit in the Sub-Servicer
Collection Account. Only the second paragraph of Section 3.04(b) is incorporated
herein. The Sub-Servicer shall act as the Companion Paying Agent with respect to
the Serviced Pari Passu Companion Loan and shall establish and maintain the
Companion Distribution Account, which may be a subaccount of the Sub-Servicer
Collection Account.

 

(9)          Section 3.04(c) - (g) are not incorporated herein. The Sub-Servicer
shall deliver to the Master Servicer on or before each Sub-Servicer Remittance
Date the Sub-Servicer Remittance Amount for such date. Each remittance required
to be made to the Master Servicer on the Sub-Servicer Remittance Date shall be
made by wire transfer and shall be made by 4:00 p.m. Charlotte, North Carolina
time on such date. Each month, by 4:00 p.m. Charlotte, North Carolina time, on
the first Business Day after receipt of any Sub-Servicer Remittance Amount
between the Sub-Servicer Remittance Date and the Distribution Date, the
Sub-Servicer shall forward to the Master Servicer by wire transfer the
Sub-Servicer Remittance Amount for such date. Within one (1) Business Day after
receipt of any delinquent payment on a Mortgage Loan with respect to which the
Master Servicer has made an Advance, the Sub-Servicer shall remit to the Master
Servicer such delinquent payment and any related Penalty Charges (excluding any
amounts to which the Sub-Servicer is entitled as compensation pursuant to
Section 3.11 of the Pooling and Servicing Agreement as incorporated herein
pursuant to Section 3.01(c)(18) of this Agreement). Section 3.01(c)(21) of this
Agreement sets forth certain reporting requirements with respect to such
remittances. If any check or other form of payment received by the Sub-Servicer
with respect to a Mortgage Loan is returned for insufficient funds and the
Sub-Servicer

 

8

 

 

has previously remitted cash in the amount of such payment to the Master
Servicer, the Master Servicer shall reimburse the Sub-Servicer for such amount
within three (3) Business Days after the Master Servicer receives notification
from the Sub-Servicer of such insufficient funds.

 

(10)          Section 3.05 is not incorporated herein. The Sub-Servicer may,
from time to time, make withdrawals from the Sub-Servicer Collection Account (or
the applicable subaccount of the Sub-Servicer Collection Account exclusive of
the Companion Distribution Account) for any of the following purposes (the order
set forth below not constituting an order of priority for such withdrawals):

 

(i)          (A) to remit to the Master Servicer for deposit in the Collection
Account the amounts required to be so deposited pursuant to Section 3.01(c)(9)
of this Agreement and (B) pursuant to the second paragraph of Section 3.04(b) of
the Pooling and Servicing Agreement, to remit to the Companion Paying Agent for
deposit in the Companion Distribution Account the amounts required to be so
deposited with respect to the Serviced Pari Passu Companion Loan;

 

(ii)         to pay itself earned and unpaid Sub-Servicing Fees in respect of
each Mortgage Loan, Serviced Pari Passu Companion Loan and Specially Serviced
Loan, the Sub-Servicer’s right to payment of its Sub-Servicing Fee pursuant to
this clause (ii) with respect to any Mortgage Loan, Serviced Pari Passu
Companion Loan or Specially Serviced Loan being limited to amounts received on
or in respect of such Mortgage Loan or the Serviced Pari Passu Companion Loan
(whether in the form of payments, Liquidation Proceeds or Insurance and
Condemnation Proceeds) that are allocable as a recovery of interest thereon;

 

(iii)         to pay itself, with respect to any Mortgage Loan any related
earned Sub-Servicing Fee that remained unpaid in accordance with clause (ii)
above following a Final Recovery Determination made with respect to such
Mortgage Loan and the deposit into the Sub-Servicer Collection Account of all
amounts received in connection therewith;

 

(iv)        to pay itself, as additional servicing compensation in accordance
with Section 3.11(a) of the Pooling and Servicing Agreement, interest and
investment income earned in respect of amounts held in the Sub-Servicer
Collection Account as provided in Section 3.01(c)(11) of this Agreement (but
only to the extent of the Net Investment Earnings with respect to the
Sub-Servicer Collection Account for the period from and including the prior
Sub-Servicer Remittance Date to and including such Sub-Servicer Remittance
Date);

 

(v)         to pay itself any items of additional servicing compensation to
which it is entitled pursuant to Section 3.01(c)(18) of this Agreement;

 

(vi)        to remove any amounts deposited in the Sub-Servicer Collection
Account in error;

 

9

 

 

(vii)        to pay itself, any amounts payable to the Sub-Servicer pursuant to
Section 6.04(a) of the Pooling and Servicing Agreement, but only to the extent
allowed by the Pooling and Servicing Agreement and Section 3.03 of this
Agreement;

 

(viii)       to reimburse itself, for any unreimbursed Servicing Advance made
pursuant to Section 3.01(c)(6) of this Agreement, if not reimbursed by the
Master Servicer within the time required by Section 3.01(c)(6) of this
Agreement;

 

(ix)         to remit to the Companion Paying Agent for deposit into the
Companion Distribution Account the amounts required to be deposited pursuant to
Section 3.04(b) of the Pooling and Servicing Agreement without duplication of
amounts remitted to the Companion Paying Agent pursuant to clause (i) above; and

 

(x)          to clear and terminate the Sub-Servicer Collection Account at the
termination of this Agreement;.

 

All withdrawals from the Sub-Servicer Collection Account shall be subject to the
application and requirements of Section 3.05(f)(i) of the Pooling and Servicing
Agreement. The Sub-Servicer shall keep and maintain separate accounting records,
on a loan-by-loan and property-by-property basis when appropriate, for the
purpose of justifying any withdrawal, debit or credit from the Sub-Servicer
Collection Account. On each Sub-Servicer Remittance Date, all income and gain
realized from investment of funds to which the Sub-Servicer is entitled shall be
subject to withdrawal by such Sub-Servicer.

 

The Companion Paying Agent may, from time to time, make withdrawals from the
Companion Distribution Account to make distributions pursuant to Section 4.01(k)
of the Pooling and Servicing Agreement, as incorporated herein pursuant to
Section 3.01(c)(31) of this Agreement.

 

(11)          Section 3.06 is not incorporated herein. The Sub-Servicer may
invest funds in the Sub-Servicer Collection Account, the Companion Distribution
Account and any Servicing Account maintained by the Sub-Servicer on the same
terms as the Master Servicer may invest funds in the Collection Account, the
Companion Distribution Account and any Servicing Account, and subject to the
same rights, restrictions, requirements and obligations regarding maturity
dates, gains, losses, withdrawals, possession, characteristics and control of
Permitted Investments and Permitted Investments payable on demand. Without
limiting the generality of the foregoing, (A) any investment of funds in the
Sub-Servicer Collection Account, the Companion Distribution Account and/or any
Servicing Account shall be made in the name of the Sub-Servicer on behalf of the
Trustee (in its capacity as such) for the benefit of the Certificateholders and
(B) the Sub-Servicer, on behalf of the Trustee, shall take the actions described
in Section 3.06(a) of the Pooling and Servicing Agreement as applicable to the
Master Servicer necessary to perfect the Trustee’s interest in Permitted
Investments.

 

(12)          Section 3.07(a). References to the Collection Account shall be
references to the Sub-Servicer Collection Account. All Insurance Policies caused
to be maintained by the Sub-

 

10

 

 

Servicer hereunder shall also name the Master Servicer as additional insured and
loss payee. Within fifteen (15) days after the Closing Date, the Sub-Servicer
shall forward to the Master Servicer, for each Mortgage Loan, a fully completed
certificate of insurance in the form of Exhibit H attached hereto. Without
limiting the generality of the obligations of the Sub-Servicer hereunder, the
Sub-Servicer shall monitor and certify as to the status of Insurance Policies
relating to the Mortgage Loans and the Serviced Pari Passu Companion Loan on a
quarterly basis starting for the quarter ending in March of 2016 (provided that
the first such certification shall cover the period from the Closing Date to the
end of such quarter), within thirty (30) days of the end of such quarter as
required by, and in the form of, Exhibit E attached hereto, pursuant to Section
3.01(c)(21) of this Agreement. The Sub-Servicer shall promptly notify the Master
Servicer of any Mortgaged Property that is not insured against terrorist or
similar acts. The Master Servicer or the Special Servicer shall make all
determinations with respect to terrorism insurance matters required to be made
under Section 3.07 of the Pooling and Servicing Agreement, and the Sub-Servicer
shall reasonably cooperate with the Master Servicer in connection therewith.

 

(13)          Section 3.07(b). References to the Collection Account shall be
references to the Sub-Servicer Collection Account.

 

(14)          Sections 3.07(c) and (d). The blanket fidelity bond and the errors
and omissions insurance policy required hereunder shall name the Master Servicer
as an additional insured and loss payee. The Sub-Servicer shall provide a
certificate of insurance to the Master Servicer evidencing the blanket fidelity
bond and the errors and omissions insurance policy required hereunder on or
before March 31 of each year, beginning March 31, 2016. The Sub-Servicer shall
be allowed to provide self-insurance with respect to the blanket fidelity bond
and the errors and omissions insurance policy required under this Section
3.01(c)(14) under the terms and conditions applicable to the Master Servicer
under Section 3.07(c) of the Pooling and Servicing Agreement.

 

(15)          Section 3.08. With respect to any assumption, transfer or other
action contemplated by Section 3.08 of the Pooling and Servicing Agreement, the
Sub-Servicer shall perform the obligations of the Master Servicer under Section
3.08 of the Pooling and Servicing Agreement (including dealing directly with the
Special Servicer on matters for which the Pooling and Servicing Agreement
requires the Master Servicer to deal with the Special Servicer) without the
approval of the Master Servicer, but subject to all requirements and
restrictions set forth in Section 3.08 of the Pooling and Servicing Agreement;
provided, however, that the Sub-Servicer shall copy the Master Servicer on all
correspondence to the Special Servicer regarding such matters and the
Sub-Servicer shall prepare any package and analysis necessary to obtain any
required Rating Agency Confirmation and forward such package to the Master
Servicer for the Master Servicer to deal with the Rating Agencies. For avoidance
of doubt, the Sub-Servicer shall not approve or consent to any assumption,
transfer or other action contemplated by Section 3.08 of the Pooling and
Servicing Agreement without the consent of the Special Servicer.

 

(16)          Section 3.09. References to the Master Servicer shall not be
deemed to be references to the Sub-Servicer for purposes of Section 3.09 of the
Pooling and Servicing Agreement. On the last Business Day of each month, the
Sub-Servicer shall provide to the Master Servicer a CREFC® Delinquent Loan
Status Report, provided that the information set

 

11

 

 

forth in such report shall be as of the close of business on the Business Day
immediately preceding the delivery of such report; provided, further, that from
the Closing Date until thirty (30) days following written notice by the Master
Servicer to the Sub-Servicer of the Master Servicer’s decision to require
delivery of the CREFC® Delinquent Loan Status Report, the Sub-Servicer shall not
be required to deliver a CREFC® Delinquent Loan Status Report. Notwithstanding
the foregoing, no CREFC® Delinquent Loan Status Report shall be required under
this Section 3.01(c)(16) in any month in which the Periodic Payments for all
Mortgage Loans have been collected as of the related Determination Date. The
Master Servicer shall forward to the Sub-Servicer information and reports
received from the Special Servicer necessary to prepare such reports (or shall
cause the Special Servicer to deliver such information and reports to the
Sub-Servicer).

 

(17)          Section 3.10. The references to the Collection Account in Section
3.10(a) of the Pooling and Servicing Agreement shall be references to the
Sub-Servicer Collection Account. No expense incurred in connection with any
instrument of satisfaction or deed of reconveyance shall be chargeable to the
Sub-Servicer Collection Account.

 

(18)          Section 3.11(a). References to the Servicing Fee shall be
references to the Sub-Servicing Fee and references to the Servicing Fee Rate
shall be references to the Sub-Servicing Fee Rate. All references to the
Collection Account shall be references to the Sub-Servicer Collection Account.
The Sub-Servicer shall be entitled to retain, and shall not be required to
deposit in the Sub-Servicer Collection Account, additional servicing
compensation in the form of the following items to the extent collected from the
related Mortgagor (the following items together with the items in clauses (a)
through (e) below, collectively, “Additional Sub-Servicing Compensation”): (i)
100% of that portion of any Excess Modification Fees to which the Master
Servicer is entitled pursuant to Section 3.11(a) of the Pooling and Servicing
Agreement collected by the Sub-Servicer in connection with matters performed by
the Sub-Servicer pursuant to Section 3.01(c)(24) of this Agreement, (ii) 100% of
that portion of any assumption application fees and other similar items to which
the Master Servicer is entitled pursuant to Section 3.11(a) of the Pooling and
Servicing Agreement collected by the Sub-Servicer in connection with matters
performed by the Sub-Servicer pursuant to Section 3.01(c)(15) of this Agreement,
(iii) 80% of that portion of any assumption, waiver, consent and earnout fees
and other similar fees (other than assumption application fees and defeasance
fees) to which the Master Servicer is entitled under Section 3.11(a) of the
Pooling and Servicing Agreement collected by the Sub-Servicer in connection with
matters performed by the Sub-Servicer pursuant to Section 3.01(c)(15) or Section
3.01(c)(24) of this Agreement, (iv) 100% of that portion of any defeasance fees
to which the Master Servicer is entitled under Section 3.11(a) of the Pooling
and Servicing Agreement collected by the Sub-Servicer in connection with matters
performed by the Sub-Servicer pursuant to Section 3.01(c)(24) of this Agreement,
and (v) 100% of any charges for beneficiary statements or demands and other
customary charges, and amounts collected for checks returned for insufficient
funds to which the Master Servicer is entitled under Section 3.11(a) of the
Pooling and Servicing Agreement collected by the Sub-Servicer with respect to
the Mortgage Loans or the Serviced Pari Passu Companion Loan. The Sub-Servicer
shall be entitled to (a) interest or other income earned on deposits relating to
the Trust Fund in the Sub-Servicer Collection Account in accordance with Section
3.01(c)(11) of this Agreement, (b) interest or other income earned on deposits
in any Servicing Account maintained by the Sub-Servicer which are not required
by applicable law or the related Mortgage

 

12

 

 

Loan to be paid to the Mortgagor, (c) in respect of any Distribution Date,
Prepayment Interest Excesses collected on the Mortgage Loans (to the extent not
offset by Prepayment Interest Shortfalls with respect to all of the Mortgage
Loans (as defined in the Pooling and Servicing Agreement) or required to be paid
as Compensating Interest Payments with respect to all of the Mortgage Loans (as
defined in the Pooling and Servicing Agreement) and the Serviced Pari Passu
Companion Loan), (d) 100% of any charges for processing Mortgagor Requests
(other than requests for actions otherwise addressed in this Section
3.01(c)(18)) processed by the Sub-Servicer for which the consent of the Master
Servicer is not required under this Agreement, and (e) 100% of any charges for
processing Mortgagor Requests (other than requests for actions otherwise
addressed in this Section 3.01(c)(18)) processed by the Sub-Servicer for which
the consent of the Master Servicer is required under this Agreement.
Notwithstanding anything to the contrary herein, the Master Servicer shall be
entitled to charge and retain 100% of any reasonable review fees (to the extent
such review fees are not prohibited under the related Mortgage Loan documents
and only to the extent actually paid by the related Mortgagor) in connection
with any Mortgagor request that requires the consent or approval of the Master
Servicer or Rating Agency Confirmation. The Sub-Servicer shall not be entitled
to any Penalty Charges to which the Master Servicer is entitled pursuant to the
Pooling and Servicing Agreement. The Sub-Servicer shall remit to the Master
Servicer all additional servicing compensation collected by the Sub-Servicer to
the extent not constituting Additional Sub-Servicing Compensation, including,
without limitation, all Penalty Charges.

 

(19)          Section 3.11(b) is not incorporated herein.

 

(20)          Sections 3.12(a) and (b). The Sub-Servicer shall promptly (but in
no event later than the earlier of (i) thirty (30) days after completion and
receipt of the related inspection report and (ii) December 15th of each year)
forward to the Master Servicer a copy of all such inspection reports prepared by
the Sub-Servicer. The Sub-Servicer shall promptly (but at least five (5)
Business Days before the Master Servicer must deliver or make available such
items under the Pooling and Servicing Agreement) deliver electronically to the
Master Servicer all operating statements, rent rolls, budgets and financial
statements collected by the Sub-Servicer. If any inspection report identifies a
“life safety” or other material deferred maintenance item existing with respect
to the related Mortgaged Property, the Sub-Servicer shall (x) promptly send to
the related Mortgagor a letter identifying such deferred maintenance item and
instructing the related Mortgagor to correct such deferred maintenance item and
(y) shall notify the Master Servicer (by email to cmsins@wellsfargo.com) upon
resolution of such “life safety” or deferred maintenance item. The Sub-Servicer
may engage a third party at its cost to perform property inspections and prepare
property inspection reports without first obtaining the consent of the Master
Servicer; provided, that the Sub-Servicer shall remain obligated and primarily
liable to the Master Servicer for satisfactory completion of the inspections and
reports as required by this Agreement. The Sub-Servicer shall electronically
deliver to the Master Servicer in Microsoft Excel format promptly upon
completion, and in any event, at least five (5) Business Days before Master
Servicer must deliver or make available such reports, statements and files under
the Pooling and Servicing Agreement, each CREFC® NOI Adjustment Worksheet and
CREFC® Operating Statement Analysis Report. With respect to any Mortgage Loan,
the Sub-Servicer shall inform each ground lessor that any notices of default
under the related Ground Lease should thereafter be forwarded to the Master
Servicer and the Sub-Servicer.

 

13

 

 

(21)          Section 3.12(d) is not incorporated herein. The Sub-Servicer shall
deliver to the Master Servicer, no later than 4:00 p.m. New York City time on
the first Business Day following each Determination Date, by electronic
transmission in the format designated by the Master Servicer, the CREFC®
Financial File, the CREFC® Property File and the CREFC® Comparative Financial
Status Report, the CREFC® Loan Level Reserve/LOC Report, a CREFC® Loan Periodic
Update File, a CREFC® Delinquent Loan Status Report and a CREFC® Servicer Watch
List, each providing the required information as of such Determination Date;
provided that from the Closing Date until thirty (30) days following written
notice by the Master Servicer to the Sub-Servicer of the Master Servicer’s
decision to require the delivery of the CREFC® Loan Periodic Update File, the
Sub-Servicer shall not be required to deliver a CREFC® Loan Periodic Update
File; provided, further, that from the Closing Date until thirty (30) days
following written notice by the Master Servicer to the Sub-Servicer of the
Master Servicer’s decision to require delivery of the CREFC® Delinquent Loan
Status Report, the Sub-Servicer shall not be required to deliver a CREFC®
Delinquent Loan Status Report. The Sub-Servicer shall deliver to the Master
Servicer by electronic transmission in a format mutually agreed upon by the
Master Servicer and the Sub-Servicer, not later than 4:00 p.m. New York City
time on the first Business Day following the Determination Date by electronic
transmission in a format mutually agreed upon by the Master Servicer and the
Sub-Servicer, (a) on a monthly basis, the Collection Report (the information in
such report to be stated as of the Determination Date), (b) on a monthly basis,
the CREFC® Loan Periodic Update File (subject to the proviso in the preceding
sentence), and (c) on a quarterly basis, the information on the Mortgage Loans
and the Serviced Pari Passu Companion Loan, including without limitation
information regarding UCC Financing Statements, taxes, insurance premiums and
ground rents on a quarterly basis, starting for the quarter ending March 31,
2016 (provided that the first such certification shall cover the period from the
Closing Date to the end of such quarter), within thirty days of the end of such
quarter, required by and in the form of Exhibit E attached hereto; provided that
from the Closing Date until thirty (30) days following written notice by the
Master Servicer to the Sub-Servicer of the Master Servicer’s decision to require
delivery of the Collection Report, the Sub-Servicer shall not be required to
deliver a Collection Report and shall instead deliver a Remittance Report. The
Sub-Servicer shall deliver to the Master Servicer on the first Business Day of
each month by electronic transmission in the format designated by the Master
Servicer a remittance report containing scheduled balance information for each
Mortgage Loan reflecting the scheduled Periodic Payment for such month in the
form of Exhibit G attached hereto; provided that from the Closing Date until
thirty (30) days following written notice by the Master Servicer to the
Sub-Servicer of the Master Servicer’s decision to require delivery of the
remittance report in the form of Exhibit G attached hereto, the Sub-Servicer
shall not be required to deliver a remittance report in the form of Exhibit G
attached hereto and shall instead deliver a remittance report in the form of
Exhibit L attached hereto. In addition, on each day that the Sub-Servicer
forwards to the Master Servicer any funds pursuant to Section 3.01(c)(9) of this
Agreement, the Sub-Servicer shall deliver to the Master Servicer by electronic
transmission in the format designated by the Master Servicer a report of the
nature of such remittance in the form of Exhibit G attached hereto; provided
that from the Closing Date until thirty (30) days following written notice by
the Master Servicer to the Sub-Servicer of the Master Servicer’s decision to
require delivery of the remittance report in the form of Exhibit G attached
hereto, the Sub-Servicer shall not be required to deliver a remittance report in
the form of Exhibit G attached hereto and shall instead deliver a remittance
report in the form of Exhibit L attached hereto. The Sub-Servicer shall also

 

14

 

 

prepare and deliver to the Master Servicer, not later than 4:00 p.m. New York
City time on the 25th day of each calendar month following each calendar
quarter, a certification in the form of Exhibit J attached hereto regarding the
reconciliation of the Sub-Servicer Collection Account as of the last day of the
immediately preceding calendar month. Following the Closing Date, the Master
Servicer shall provide a CREFC® Loan Setup File, CREFC® Property File and CREFCÒ
Comparative Financial Status Report to the Sub-Servicer.

 

(22)          Sections 3.13(a), (b), (c), (d) and (e). The Sub-Servicer shall
not be liable for providing, disseminating or withholding information in
accordance with the terms of this Agreement. To the extent that the Sub-Servicer
has received written notice from the Master Servicer, that a Person is an
Excluded Controlling Class Holder with respect to an Excluded Controlling Class
Loan, the Sub-Servicer shall not provide to such Excluded Controlling Class
Holder any Excluded Information with respect to such Excluded Controlling Class
Loan. To the extent that the Sub-Servicer has received written notice from the
Master Servicer, that the Special Servicer is a Borrower Party with respect to
an Excluded Special Servicer Loan, the Sub-Servicer shall not provide to such
Special Servicer any Excluded Special Servicer Information with respect to such
Excluded Special Servicer Loan.

 

(23)          Sections 3.17(a) and (d). The Sub-Servicer shall deposit all
Compensating Interest Payments in the Sub-Servicer Collection Account on each
Sub-Servicer Remittance Date to the extent that the Master Servicer is required
to remit such amounts under Section 3.17(a) of the Pooling and Servicing
Agreement, and except that references to the Servicing Fees and the Mortgage
Loans (as defined in the Pooling and Servicing Agreement) and the Serviced Pari
Passu Companion Loans (as defined in the Pooling and Servicing Agreement) in the
definition of “Compensating Interest Payments” in the Pooling and Servicing
Agreement shall be references to the Sub-Servicing Fees, the Mortgage Loans (as
defined in this Agreement) and the Serviced Pari Passu Companion Loan (as
defined in this Agreement). Notwithstanding the foregoing, the Sub-Servicer
shall have no obligation to deposit any amount set forth in the preceding
sentence (i) for Specially Serviced Loans or Mortgage Loans on which the Master
Servicer allowed or consented to the Sub-Servicer allowing a Principal
Prepayment on a date other than the applicable Due Date or (ii) for any
Specially Serviced Loan or any Mortgage Loan or related Serviced Pari Passu
Companion Loan on which the Special Servicer allowed a prepayment on a date
other than the applicable Due Date.

 

(24)          Section 3.18. With respect to any modification, extension, waiver,
consent, defeasance or other action contemplated by Section 3.18 of the Pooling
and Servicing Agreement, the Sub-Servicer shall perform the obligations of the
Master Servicer under Section 3.18 of the Pooling and Servicing Agreement
(including dealing directly with the Special Servicer on matters for which the
Pooling and Servicing Agreement requires the Master Servicer to deal with the
Special Servicer) without the approval of the Master Servicer, but subject to
all requirements and restrictions set forth in Section 3.18 of the Pooling and
Servicing Agreement; provided, however, that the Sub-Servicer shall copy the
Master Servicer on all correspondence to the Special Servicer regarding such
matters and the Sub-Servicer shall prepare any package and analysis necessary to
obtain any required Rating Agency Confirmation and forward such package to the
Master Servicer for the Master Servicer to deal with the Rating Agencies. With
respect to any defeasance contemplated by Section 3.18(h) of the Pooling and
Servicing Agreement, the Sub-Servicer shall perform the obligations of the
Master Servicer under Section

 

15

 

 

3.18(h) of the Pooling and Servicing Agreement, but subject to all requirements
and restrictions set forth in Section 3.18(h) of the Pooling and Servicing
Agreement. For the avoidance of doubt, the Sub-Servicer will not process any
defeasance contemplated by Section 3.18(h) of the Pooling and Servicing
Agreement without the prior written consent of the Master Servicer. With respect
to any such defeasance, the Sub-Servicer shall deliver to the Master Servicer
(not the Rating Agencies) a certification substantially in the form attached to
the Pooling and Servicing Agreement as Exhibit U prior to the Master Servicer’s
delivery of such a certification to the Rating Agencies. Notwithstanding
anything herein to the contrary, the Sub-Servicer will not permit or consent to
any Major Decision without the prior written consent of the Special Servicer. To
the extent the Pooling and Servicing Agreement requires the Master Servicer to
obtain any necessary approval or consent of (x) the Rating Agencies, the Master
Servicer, not the Sub-Servicer, will deal directly with the Rating Agencies and
(y) the Directing Certificateholder, the Sub-Servicer, not the Master Servicer,
to the extent permitted under the Pooling and Servicing Agreement, will deal
directly with the Directing Certificateholder. When forwarding a request for the
approval of any lease or renewal or extension thereof, the Sub-Servicer shall
forward to the Special Servicer the information concerning such lease required
by, and in the form of, Exhibit I attached hereto. The Sub-Servicer will not
permit any Principal Prepayment with respect to any Mortgage Loan or Serviced
Pari Passu Companion Loan without the written consent of the Master Servicer.
The Sub-Servicer shall promptly forward all requests for Principal Prepayments
to the Master Servicer, along with a payoff statement setting forth the amount
of the necessary Principal Prepayment calculated by the Sub-Servicer. If the
Sub-Servicer obtains actual knowledge of the incurrence of additional debt or
mezzanine debt by a Mortgagor, the Sub-Servicer shall promptly, but in no event
later than two (2) Business Days, deliver notice to the Master Servicer of such
Mortgagor’s incurrence of such debt in the form of Exhibit KK to the Pooling and
Servicing Agreement.

 

(25)          Section 3.19(a). The Sub-Servicer shall promptly notify the Master
Servicer of any event or circumstance that the Sub-Servicer deems to constitute
a Servicing Transfer Event with respect to any Mortgage Loan. The determination
as to whether a Servicing Transfer Event has occurred shall be made by the
Master Servicer. Upon receipt by the Master Servicer of notice from the Special
Servicer that a Specially Serviced Loan has become a Corrected Mortgage Loan,
the Master Servicer shall promptly give the Sub-Servicer notice thereof and the
obligation of the Sub-Servicer to service and administer such Mortgage Loan
shall resume.

 

(26)          Sections 3.19(b), (c), (d), (e), (f) and (g) are not incorporated
herein. The Sub-Servicer shall continue to process payments and maintain ongoing
payment records with respect to each Mortgage Loan and Serviced Pari Passu
Companion Loan that becomes a Specially Serviced Loan and shall timely provide
the Master Servicer and the Special Servicer with any information required by
either to perform their respective duties under the Pooling and Servicing
Agreement. Pursuant to Section 3.01(c)(18) of this Agreement, the Sub-Servicer
shall be entitled to receive the Sub-Servicing Fee for so long as the Master
Servicer receives its fee, with respect to each Specially Serviced Loan.

 

(27)          Section 3.20. References to the Master Servicer shall not be
deemed to be references to the Sub-Servicer for purposes of Section 3.20 of the
Pooling and Servicing Agreement. Each provision of Section 3.20 of the Pooling
and Servicing Agreement shall be enforceable against the Sub-Servicer in
accordance with the terms thereof. The Sub-Servicer

 

16

 

 

may not enter into any new Sub-Servicing Agreements in connection with the
Mortgage Loans. The Sub-Servicer shall not commence any foreclosure or similar
proceedings with respect to any Mortgaged Property without the consent of the
Master Servicer, and the Sub-Servicer shall not take any action that the Master
Servicer would be prohibited from taking under the Pooling and Servicing
Agreement.

 

(28)          Section 3.25 is not incorporated herein. Notwithstanding any
provision herein to the contrary, the Sub-Servicer shall not make any request to
a Rating Agency for a Rating Agency Confirmation; all such requests shall be
made by, and as determined necessary by, the Master Servicer. The Sub-Servicer
shall not orally communicate with any Rating Agency regarding any of the
Mortgage Loan documents or any matter related to the Mortgage Loans, the related
Mortgaged Properties, the related Mortgagors or any other matters in connection
with the Certificates or pursuant to this Agreement or the Pooling and Servicing
Agreement. The Sub-Servicer agrees to comply (and to cause each and every
subcontractor, vendor or agent for the Sub-Servicer and each of its officers,
directors and employees to comply) with the provisions relating to
communications with the Rating Agencies set forth in this Section 3.01(c)(28) of
this Agreement and Sections 3.13 and 3.25 of the Pooling and Servicing Agreement
and shall not deliver to any Rating Agency any report, statement, request for
Rating Agency Confirmation or other information restricted by Section 3.13 or
3.25 of the Pooling and Servicing Agreement.

 

All information described in the immediately preceding paragraph will be
provided by, and all such communications, responses and requests described in
the immediately preceding paragraph will be made by, the Master Servicer in
accordance with the procedures required by the Pooling and Servicing Agreement.
To the extent that the Master Servicer is required to provide any information
to, or communicate with, the Rating Agency in accordance with its obligations
under the Pooling and Servicing Agreement and such information or communication
is regarding the Mortgage Loans or the sub-servicing by the Sub-Servicer under
this Agreement, the Sub-Servicer shall provide the information to the Master
Servicer necessary for the Master Servicer to fulfill such obligations.

 

None of the foregoing restrictions in this Section 3.01(c)(28) prohibit or
restrict oral or written communications, or providing information, between the
Sub-Servicer and a Rating Agency with regard to (i) such Rating Agency’s or
NRSRO’s review of the ratings it assigns to the Sub-Servicer, (ii) such Rating
Agency’s or NRSRO’s approval of the Sub-Servicer as a commercial mortgage
master, special or primary servicer or (iii) such Rating Agency’s or NRSRO’s
evaluation of the Sub-Servicer’s servicing operations in general; provided,
however, that the Sub-Servicer shall not provide any information relating to the
Certificates or the Mortgage Loans to any Rating Agency or NRSRO in connection
with such review and evaluation by such Rating Agency unless (x) Mortgagor,
property or deal specific identifiers are redacted; or (y) the Master Servicer
confirms to the Sub-Servicer in writing that such information has already been
provided to the 17g-5 Information Provider and has been uploaded on to the 17g-5
Information Provider’s Website.

 

(29)          Sections 3.27, 3.28 and 3.29(c).

 

(30)          Section 3.32 is not incorporated herein. The Sub-Servicer shall
not initiate or become involved in any claim or litigation that falls within the
scope of Trust-Related Litigation.

 

17

 

 

Upon becoming aware of or being named in any claim or litigation that falls
within the scope of Trust-Related Litigation, the Sub-Servicer shall promptly
provide written notice thereof to the Master Servicer. Notwithstanding the
foregoing, (i) subject to the rights of the Special Servicer to direct actions
as described in Section 3.32 of the Pooling and Servicing Agreement, the
Sub-Servicer shall have the right to make determinations relating to claims
against the Sub-Servicer, including but not limited to the right to engage
separate counsel and to appear in any proceeding on its own behalf in the
Sub-Servicer’s reasonable discretion, and (ii) in the event of any action, suit,
litigation or proceeding, other than an action, suit, litigation or proceeding
relating to the enforcement of the obligations of a Mortgagor, guarantor or
other obligor under the related Mortgage Loan documents, or otherwise relating
to one or more Mortgage Loans or Mortgaged Properties, the Sub-Servicer shall
not, without the prior written consent of the Trustee and the Master Servicer,
(A) initiate an action, suit, litigation or proceeding in the name of the
Trustee, whether in such capacity or individually, (B) engage counsel to
represent the Trustee, or (C) prepare, execute or deliver any government
filings, forms, permits, registrations or other documents or take any other
similar actions with the intent to cause, and that actually causes, the Trustee
to be registered to do business in any state (provided that the Sub-Servicer
shall not be responsible for any delay due to the unwillingness of the Trustee
to grant such consent).

 

(31)          Section 4.01(k). The last paragraph of Section 4.01(k) is not
incorporated herein.

 

(32)          Section 4.03 is not incorporated herein. The Sub-Servicer shall
have no obligation to make P&I Advances.

 

(33)          Sections 6.01(a) and (e). Section 6.01(a)(i) of the Pooling and
Servicing Agreement shall be deemed modified to read “The Sub-Servicer is a
limited liability company duly organized, validly existing and in good standing
under the laws of Delaware, and the Sub-Servicer is in compliance with the laws
of each State in which any related Mortgaged Property is located to the extent
necessary to perform its obligations under this Agreement.” The Sub-Servicer
hereby represents and warrants to the Master Servicer, as of the date hereof,
that (i) each insurance policy and fidelity bond referenced in Section 3.07(c)
of the Pooling and Servicing Agreement will name the Master Servicer as an
additional insured and loss payee (which insurance policy and fidelity bond, as
applicable, naming the Master Servicer as an additional insured and loss payee
will be provided to the Master Servicer within thirty (30) days after the
Closing Date), (ii) the net worth of the Sub-Servicer determined in accordance
with generally accepted accounting principles is not less than $2 million or the
minimum net worth requirement of the Federal Home Loan Mortgage Corporation, as
it may be modified from time to time, whichever is greater, and (iii) the
Sub-Servicer is authorized to transact business in the state or states in which
the Mortgaged Properties for the Mortgage Loans are situated, if and to the
extent required by applicable law to the extent necessary to ensure the
enforceability of the related Mortgage Loans or the compliance with its
obligations under this Agreement and the Master Servicer’s obligations under the
Pooling and Servicing Agreement.

 

(34)          Sections 11.01, 11.02, 11.03, 11.04, 11.05, 11.06, 11.07, 11.09,
11.10, 11.11, 11.12 and 11.15. The Sub-Servicer shall perform all obligations
and be subject to all restrictions and requirements applicable to the Master
Servicer or “Sub-Servicer” in such Sections. In addition, if the Sub-Servicer is
a “Servicing Function Participant,” an “Additional Servicer” or

 

18

 

 

“Reporting Servicer” it shall perform all obligations and be subject to all
restrictions and requirements applicable to a “Servicing Function Participant”
or “Reporting Servicer” in such Sections. The Sub-Servicer shall cooperate with
the Master Servicer, Trustee and the Depositor (and any Other Depositor, Other
Trustee and Other Certificate Administrator of any Other Securitization that
includes the Serviced Pari Passu Companion Loan, as applicable) in connection
with the satisfaction of the Trust’s (or the other trust’s) reporting
requirements under the Exchange Act. It is hereby acknowledged that, as of the
Closing Date, the Sub-Servicer is a Servicing Function Participant, a Reporting
Servicer and an Additional Servicer.

 

The Sub-Servicer shall cooperate fully with the Master Servicer (and any Other
Depositor, Other Trustee and Other Certificate Administrator) and deliver to the
Master Servicer (and any Other Depositor, Other Trustee and Other Certificate
Administrator) any and all statements, reports, certifications, records and any
other information necessary in the good faith determination of the Master
Servicer, the Certificate Administrator, Depositor or the Other Depositor, as
applicable, to permit the Depositor or such Other Depositor, as applicable, to
comply with the provisions of Regulation AB and the related rules and
regulations of the Commission and the Master Servicer to comply with its
obligations under Article XI of the Pooling and Servicing Agreement, together
with such disclosures relating to the Sub-Servicer, or the servicing of the
Mortgage Loans, reasonably believed by the Depositor, the Certificate
Administrator or the Master Servicer, or the Other Depositor, as applicable, in
good faith to be necessary in order to effect such compliance.

 

Subject to other provisions of this Agreement restricting the right of the
Sub-Servicer to retain subservicers or subcontractors, the provisions of Article
XI of the Pooling and Servicing Agreement regarding retaining a “Sub-Servicer,”
“Subcontractor,” “Additional Servicer” or “Servicing Function Participant” shall
be applicable to any sub-servicer, subcontractor or agent hired by the
Sub-Servicer to perform any of its obligations hereunder and the Sub-Servicer
shall comply with such provisions.

 

With respect to any period that the Sub-Servicer is a Servicing Function
Participant or a servicer as contemplated by Item 1108(a)(2) of Regulation AB,
the Sub-Servicer shall perform all obligations under Section 11.02 of the
Pooling and Servicing Agreement applicable to a Servicing Function Participant
or such a servicer (including, without limitation, any obligation or duty the
Master Servicer is required under Section 11.02 of the Pooling and Servicing
Agreement to cause (or use commercially reasonable efforts to cause) a Servicing
Function Participant or such a servicer to perform).

 

Any Additional Form 10-D Disclosure and related Additional Disclosure
Notification required to be delivered by the Sub-Servicer shall be delivered to
the Master Servicer (and, if the Sub-Servicer is a Servicing Function
Participant, also to the Depositor and the Certificate Administrator (and any
Other Depositor and Other Certificate Administrator)) within the time provided
in Section 11.04 of the Pooling and Servicing Agreement.

 

The Sub-Servicer shall provide all reasonable cooperation (with respect to
information regarding the Sub-Servicer or the Mortgage Loans) to enable the
Master Servicer to provide any Additional Form 10-K Disclosure. Any Additional
Form 10-K Disclosure and related Additional Disclosure Notification required to
be delivered by the Sub-Servicer shall be delivered to the

 

19

 

 

Master Servicer (and, if the Sub-Servicer is an Additional Servicer or a
Servicing Function Participant, also to the Depositor and the Certificate
Administrator (and any Other Depositor and Other Certificate Administrator)) by
the fifth (5th) Business Day prior to March 1st of each year, commencing in
March 2016 (or, solely with respect to its delivery obligation in 2016, by the
fifth (5th) Business Day prior to March 15th).

 

The Sub-Servicer (without regard to whether the Sub-Servicer is a Servicing
Function Participant) shall provide a Performance Certification described in
Section 11.06 of the Pooling and Servicing Agreement (on which the Master
Servicer and its officers, directors and Affiliates, in addition to the
Certification Parties, can reasonably rely) to the Master Servicer by the fifth
(5th) Business Day prior to March 1st (or, solely with respect to its delivery
obligation in 2016, by the fifth (5th) Business Day prior to March 15th) of each
year in which the Trust is subject to the reporting requirements of the Exchange
Act, commencing in March 2016. If the Sub-Servicer is a Servicing Function
Participant, such Performance Certification shall also be provided to the
Depositor and the Certificate Administrator (and any Other Depositor and Other
Certificate Administrator) by the time required by the Pooling and Servicing
Agreement, and if the Sub-Servicer is not a Servicing Function Participant or an
Additional Servicer, such Performance Certification shall be delivered only to
the Master Servicer. In addition, the Sub-Servicer (a) shall provide such
information and assistance as may be reasonably required to cooperate with the
Master Servicer in complying with Section 11.06 of the Pooling and Servicing
Agreement and (b) shall cooperate with the Master Servicer’s reasonable requests
in performing its due diligence for its certification under Section 11.06 of the
Pooling and Servicing Agreement.

 

Any Form 8-K Disclosure Information and related Additional Disclosure
Notification required to be delivered by the Sub-Servicer shall be delivered to
the Master Servicer (and, if the Sub-Servicer is a Servicing Function
Participant or an Additional Servicer, also to the Depositor and the Certificate
Administrator (and any Other Depositor and Other Certificate Administrator))
within the time provided in Section 11.07 of the Pooling and Servicing
Agreement.

 

The Sub-Servicer (without regard to whether the Sub-Servicer is an Additional
Servicer or a Servicing Function Participant) shall deliver its Officer’s
Certificate required by Section 11.09 of the Pooling and Servicing Agreement to
the Master Servicer on or before the fifth (5th) Business Day prior to March 1st
of each year, commencing in March 2016 (or, solely with respect to its delivery
obligation in 2016, by the fifth (5th) Business Day prior to March 15th). If the
Sub-Servicer is an Additional Servicer or a Servicing Function Participant, the
Sub-Servicer shall also deliver such Officer’s Certificate to the Trustee,
Certificate Administrator, Depositor and 17g-5 Information Provider (and any
Other Depositor and Other Certificate Administrator) within the time provided in
Section 11.09 of the Pooling and Servicing Agreement, and if the Sub-Servicer is
not an Additional Servicer or a Servicing Function Participant, such Officer’s
Certificate shall be delivered only to the Master Servicer.

 

The Sub-Servicer (without regard to whether the Sub-Servicer is a Servicing
Function Participant) shall deliver the items required under Sections 11.10 and
11.11 of the Pooling and Servicing Agreement regarding itself (the “report on an
assessment of compliance with Relevant Servicing Criteria” and “accountants’
report”) to the Master Servicer on or before the fifth (5th) Business Day prior
to March 1st of each year, commencing in March 2016 (or, solely with

 

20

 

 

respect to its delivery obligation in 2016, by the fifth (5th) Business Day
prior to March 15th). If the Sub-Servicer is a Servicing Function Participant,
the report on an assessment of compliance with Relevant Servicing Criteria and
accountants’ report shall also be delivered to the Certificate Administrator,
Depositor, Trustee and 17g-5 Information Provider (and any Other Depositor and
Other Certificate Administrator) within the time provided in Sections 11.10 and
11.11 of the Pooling and Servicing Agreement, and if the Sub-Servicer is not a
Servicing Function Participant, the report on an assessment of compliance with
Relevant Servicing Criteria and accountants’ report shall be delivered only to
the Master Servicer.

 

Section 11.12 of the Pooling and Servicing Agreement shall be incorporated
herein and apply to the Sub-Servicer for so long as the Sub-Servicer is a
Servicing Function Participant or an Additional Servicer to the same extent such
section applies to the Master Servicer. To the extent the Sub-Servicer is an
Affected Reporting Party, the Sub-Servicer shall comply with the requirements
set forth in Section 11.12 of the Pooling and Servicing Agreement and
incorporated herein by reference, including, but not limited to, obtaining the
consent of the Depositor and the Master Servicer (in each case, which consent
shall not be unreasonably denied, withheld or delayed), to directly communicate
with the Commission or its staff and negotiate a response and/or resolution with
the Commission or its staff and copying the Master Servicer on all material
communications with the Commission or its staff. All reasonable out-of-pocket
costs and expenses incurred by the Depositor and the Master Servicer (including
reasonable legal fees and expenses of outside counsel to the Depositor and the
Master Servicer) in connection with the foregoing and any amendments to any
reports filed with the Commission or its staff therewith shall be promptly paid
by the Sub-Servicer upon receipt of an itemized invoice from the Depositor
and/or the Master Servicer, as applicable.

 

The Sub-Servicer shall indemnify and hold harmless the Master Servicer
(including any of its partners, directors, officers, employees or agents)
against any claims, losses, damages, penalties, fines, forfeitures, legal fees
and expenses and related costs, judgments and other costs and expenses incurred
by the Master Servicer or such other Person arising out of (i) an actual breach
by the Sub-Servicer of its obligations under this Section 3.01(c)(34),
(ii) negligence, bad faith or willful misconduct on the part of the Sub-Servicer
in the performance of such obligations or (iii) delivery of any Deficient
Exchange Act Deliverable.

 

The Sub-Servicer shall indemnify and hold harmless each Certification Party from
and against any and all claims, losses, damages, penalties, fines, forfeitures,
legal fees and expenses and related costs, judgments and any other costs, fees
and expenses incurred by such Certification Party arising out of (i) a breach of
its obligations to provide any of the annual compliance statements or annual
assessment of compliance with the servicing criteria or attestation reports
pursuant to this Agreement, (ii) negligence, bad faith or willful misconduct on
its part in the performance of such obligations, (iii) any failure by the
Sub-Servicer, as a Servicer (as defined in Section 11.02(b) of the Pooling and
Servicing Agreement), to identify a Servicing Function Participant retained by
it pursuant to Section 11.02(c), of the Pooling and Servicing Agreement or (iv)
delivery of any Deficient Exchange Act Deliverable.

 

If the indemnification provided for in this Section 3.01(c)(34) is unavailable
or insufficient to hold harmless any Certification Party or the Master Servicer,
then the Sub-Servicer shall contribute to the amount paid or payable to the
Certification Party or the Master

 

21

 

 

Servicer as a result of the losses, claims, damages or liabilities of the
Certification Party or the Master Servicer in such proportion as is appropriate
to reflect the relative fault of the Certification Party or the Master Servicer
on the one hand and the Sub-Servicer on the other in connection with a breach of
the Sub-Servicer’s obligations pursuant to this Section 3.01(c)(34).

 

(35)          Section 12.01 is not incorporated herein. The Sub-Servicer shall
cooperate fully with the Master Servicer and deliver to the Master Servicer any
and all statements, reports, certifications, records and any other information
in its possession necessary in the good faith determination of the Master
Servicer to permit the Master Servicer to comply with its obligations under
Article XII of the Pooling and Servicing Agreement.

 

Section 3.02     Merger or Consolidation of the Sub-Servicer.

 

The Sub-Servicer shall keep in full effect its existence, rights and franchises
as a limited liability company under the laws of the jurisdiction of its
formation except as permitted herein, and shall obtain and preserve its
qualification to do business as a foreign limited liability company in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement or the Mortgage Loans and to
perform its duties under this Agreement.

 

Any Person into which the Sub-Servicer may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Sub-Servicer shall be a party, or any Person succeeding to the business of the
Sub-Servicer, or any Person succeeding to all or substantially all of the
servicing business of the Sub-Servicer, shall be the successor of the
Sub-Servicer hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding; provided, however, that the successor or surviving
Person (i) must be a business entity whose business includes the origination and
servicing of mortgage loans and shall be authorized to transact business in the
state or states in which the related Mortgaged Properties it is to service are
situated to the extent required by applicable law, (ii) must be an approved
servicer of multifamily mortgage loans for Freddie Mac or Fannie Mae or a
HUD-approved servicer, (iii) must be reasonably acceptable to the Master
Servicer, (iv) shall have assumed in writing the obligations of the Sub-Servicer
under this Agreement, and (v) must not be a Prohibited Party.

 

Section 3.03     Limitation on Liability of the Sub-Servicer and Others.

 

Neither the Sub-Servicer nor any of the officers, employees or agents of the
Sub-Servicer shall be under any liability to the Master Servicer for any action
taken or for refraining from the taking of any action in good faith pursuant to
this Agreement, or for errors in judgment; provided, however, that this
provision shall not protect the Sub-Servicer or any such Person against
liability for any breach of any representation, warranty or covenant made
herein, or failure to perform its obligations in compliance with the Servicing
Standard, or any liability which would otherwise be imposed by reason of any
breach of the terms and conditions of this Agreement, or against any expense or
liability specifically required to be borne by the Sub-Servicer without right of
reimbursement pursuant to the terms hereof, or any liability which would
otherwise be imposed by reason of willful misconduct, bad faith or negligence in
the

 

22

 

 

performance of obligations or duties hereunder, or by reason of negligent
disregard of obligations or duties hereunder. The Sub-Servicer and any officer,
employee or agent of the Sub-Servicer may rely in good faith on any document of
any kind which, prima facie, is properly executed and submitted by any
appropriate Person respecting any matters arising hereunder. The Sub-Servicer
shall not be under any obligation to appear in, prosecute or defend any legal or
administrative action (whether in equity or at law), proceeding, hearing or
examination that is not incidental to its duties under this Agreement or which,
in its opinion may involve it in any expenses or liability for which it would
not be reimbursed hereunder; provided, however, the Sub-Servicer may, with the
consent of the Master Servicer, undertake any such action, proceeding, hearing
or examination that it may deem necessary or desirable in respect to this
Agreement and the rights and duties of the parties hereto. In such event, the
legal expenses and costs of such action, proceeding, hearing or examination and
any liability resulting therefrom shall be expenses, costs and liabilities for
which the Sub-Servicer shall be entitled to be reimbursed to the extent the
Master Servicer is reimbursed therefor by the Trust. If and only to the extent
provided pursuant to Section 6.04 of the Pooling and Servicing Agreement, the
Sub-Servicer shall be indemnified and held harmless by the Trust against any and
all claims, losses, penalties, fines, forfeitures, reasonable legal fees and
related costs, judgments, and another costs, liabilities, fees and expenses
incurred in connection with any actual or threatened legal or administrative
action (whether in equity or at law) or claim relating to this Agreement, the
Mortgage Loans or the Certificates, other than any loss, liability or expense:
(i) specifically required to be borne by the Sub-Servicer, without right of
reimbursement, pursuant to the terms hereof; (ii) incurred in connection with
any breach of a representation or warranty made by the Sub-Servicer herein, or
(iii) incurred by reason of the Sub-Servicer’s bad faith, willful misconduct or
negligence in the performance of its obligations or duties hereunder, or by
reason of negligent disregard of such obligations or duties. The Sub-Servicer
shall not have any direct rights of indemnification that may be satisfied out of
assets of the Trust, but will be entitled to the indemnification described above
only through the Master Servicer to the full extent that the Master Servicer is
indemnified by the Trust for such amounts pursuant to the Pooling and Servicing
Agreement.

 

Section 3.04     Sub-Servicer Resignation.

 

The Sub-Servicer shall not resign from the obligations and duties hereby imposed
on it except (a) upon mutual consent of the Sub-Servicer and the Master Servicer
and payment by the Sub-Servicer of all reasonable out-of-pocket costs and
expenses of the Master Servicer in connection with such resignation and transfer
of servicing, or (b) upon the determination that its duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by
the Sub-Servicer. Any such determination permitting the resignation of the
Sub-Servicer pursuant to clause (b) shall be evidenced by an Opinion of Counsel
to such effect delivered to the Master Servicer, which Opinion of Counsel shall
be in form and substance acceptable to the Master Servicer.

 

Section 3.05     No Transfer or Assignment of Servicing.

 

With respect to the responsibility of the Sub-Servicer to service the Mortgage
Loans hereunder, the Sub-Servicer acknowledges that the Master Servicer has
acted in reliance upon the Sub-Servicer’s independent status, the adequacy of
its servicing facilities, plant, personnel,

 

23

 

 

records and procedures, its integrity, reputation and financial standing and the
continuance thereof. Without in any way limiting the generality of this Section
3.05, the Sub-Servicer shall neither assign or transfer this Agreement or the
servicing hereunder nor delegate its rights or duties hereunder or any portion
thereof, without the prior written approval of the Master Servicer, which
consent will not be unreasonably withheld or delayed. Notwithstanding the
foregoing, prior to any assignment or transfer by the Sub-Servicer of this
Agreement or the servicing hereunder (the “Sub-Servicing Rights”), the
Sub-Servicer shall allow the Master Servicer an opportunity to bid on the
purchase of such Sub-Servicing Rights. The Sub-Servicer may also solicit bids
from any other parties independent of the Master Servicer.

 

Section 3.06     Indemnification.

 

The Master Servicer and the Sub-Servicer each agrees to and hereby does
indemnify and hold harmless the Master Servicer, in the case of the
Sub-Servicer, and the Sub-Servicer, in the case of the Master Servicer
(including any of their partners, directors, officers, employees or agents) from
and against any and all claims, losses, damages, penalties, fines, forfeitures,
reasonable legal fees and related costs, judgments, and any other costs,
liabilities, fees and expenses that the Master Servicer, in the case of the
Sub-Servicer, and the Sub-Servicer, in the case of the Master Servicer, may
sustain arising from or as a result of any willful misconduct, bad faith or
negligence of the Master Servicer or Sub-Servicer, as applicable, in the
performance of its obligations and duties under this Agreement or by reason of
negligent disregard by the Master Servicer or Sub-Servicer, as applicable, of
its duties and obligations hereunder or by reason of breach of any
representations or warranties made by the Master Servicer or Sub-Servicer, as
applicable, herein; provided, that such indemnity shall not cover indirect or
consequential damages. Each indemnified party hereunder shall give prompt
written notice to the indemnitor of matters which may give rise to liability of
such indemnitor hereunder; provided, however, that failure to give such notice
shall not relieve the indemnitor of any liability except to the extent of actual
prejudice. This Section 3.06 shall survive the termination of this Agreement and
the termination or resignation of the Master Servicer or the Sub-Servicer.

 

ARTICLE IV

SUB-SERVICER TERMINATION EVENTS

 

Section 4.01     Sub-Servicer Termination Events.

 

In case one or more of the following events (each, a “Sub-Servicer Termination
Event”) by the Sub-Servicer shall occur and be continuing, that is to say:

 

(a)          any failure by the Sub-Servicer to deposit into the Sub-Servicer
Collection Account or any Servicing Account, or remit to the Companion Paying
Agent for deposit into the related Companion Distribution Account, or to deposit
into, or to remit to the Master Servicer for deposit into, the Collection
Account, on the dates and at the times required by this Agreement, any amount
required to be so deposited or remitted under this Agreement, which failure
continues unremedied for one (1) Business Day following the date on which such
deposit or remittance is required to be made; or

 

24

 

 

(b)          the Sub-Servicer shall fail three (3) times within any two (2) year
period to (i) timely make available and certify to the Master Servicer the
information called for on Exhibit E attached hereto as required by Sections
3.01(c)(2), (5), (12) and (21) of this Agreement, which failure continues
unremedied for five (5) Business Days after the Sub-Servicer’s receipt of notice
from the Master Servicer of such failure, or (ii) timely provide to the Master
Servicer any required Remittance Report or Collection Report which failure
continues unremedied for five (5) Business Days; or

 

(c)          the Sub-Servicer shall fail three (3) times within any two (2) year
period to timely provide to the Master Servicer any report or exhibit required
by this Agreement to be provided to the Master Servicer, each of which failure
continues unremedies for five (5) Business Days after the Sub-Servicer’s receipt
of notice from the Master Servicer of such failure; provided that the Master
Servicer may grant the Sub-Servicer a written waiver of any provision of this
Agreement requiring a report or exhibit, which such report or exhibit shall not
be subject to the terms of this clause (c) while such waiver is in effect; or

 

(d)          any failure on the part of the Sub-Servicer duly to observe or
perform in any material respect any of its other covenants or obligations
contained in this Agreement which continues unremedied for a period of
twenty-five (25) days (or (A) with respect to any year that a report on
Form 10-K is required to be filed, three (3) Business Days in the case of the
Sub-Servicer’s obligations contemplated by Article XI of the Pooling and
Servicing Agreement Section 3.01(c)(34) of this Agreement or (B) ten (10) days
in the case of payment of an insurance premium) after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Sub-Servicer by the Master Servicer; or

 

(e)          any breach on the part of the Sub-Servicer of any representation or
warranty contained in Section 6.01(a) of the Pooling and Servicing Agreement as
incorporated herein which materially and adversely affects the interests of the
Master Servicer or any Class of Certificateholders or the Companion Holder and
which continues unremedied for a period of thirty (30) days after the date on
which notice of such breach, requiring the same to be remedied, shall have been
given to the Sub-Servicer by the Master Servicer; or

 

(f)          a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises in an involuntary case under any present or
future federal or state bankruptcy, insolvency or similar law for the
appointment of a conservator, receiver, liquidator, trustee or similar official
in any bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Sub-Servicer and such decree or
order shall have remained in force undischarged, undismissed or unstayed for a
period of sixty (60) days; or

 

(g)          the Sub-Servicer shall consent to the appointment of a conservator,
receiver, liquidator, trustee or similar official in any bankruptcy, insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings of or relating to the Sub-Servicer or of or relating to all or
substantially all of its property; or

 

(h)          the Sub-Servicer shall admit in writing its inability to pay its
debts generally as they become due, file a petition to take advantage of any
applicable bankruptcy, insolvency or

 



25

 

 

reorganization statute, make an assignment for the benefit of its creditors,
voluntarily suspend payment of its obligations or take any corporate action in
furtherance of the foregoing; or

 

(i)           the Sub-Servicer shall assign or transfer or attempt to assign or
transfer all or part of its rights and obligations hereunder except as permitted
by this Agreement; or

 

(j)           either of Moody’s or KBRA (or, in the case of Serviced Pari Passu
Companion Loan Securities, any Companion Loan Rating Agency) has (A) qualified,
downgraded or withdrawn its rating or ratings of one or more Classes of
Certificates or classes of Serviced Pari Passu Companion Loan Securities, or (B)
placed one or more Classes of Certificates or classes of Serviced Pari Passu
Companion Loan Securities on “watch status” in contemplation of a ratings
downgrade or withdrawal (and such qualification, downgrade, withdrawal or “watch
status” placement shall not have been withdrawn within sixty (60) days), and, in
the case of either of clauses (A) or (B), publicly citing servicing concerns
with the Sub-Servicer as the sole or a material factor in such rating action; or

 

(k)          any other event caused by the Sub-Servicer which creates a Servicer
Termination Event with respect to the Master Servicer under the Pooling and
Servicing Agreement; or

 

(l)           any failure by the Sub-Servicer to deliver any Exchange Act
reporting items required to be delivered by the Sub-Servicer to the Master
Servicer, the Certificate Administrator or the Depositor hereunder or under
Article XI of the Pooling and Servicing Agreement by the time required hereunder
or under Article XI of the Pooling and Servicing Agreement after any applicable
grace periods; or

 

(m)         any failure by the Sub-Servicer to perform in any material respect
any of its covenants or obligations contained in this Agreement regarding
creating, obtaining or delivering any Exchange Act reporting items required for
any party to the Pooling and Servicing Agreement to perform its obligations
under Article XI of the Pooling and Servicing Agreement or under the Exchange
Act; or

 

(n)          the failure of the Sub-Servicer to comply with any requirements to
deliver any items required by Items 1122 and 1123 of Regulation AB under any
other pooling and servicing agreement relating to any other series of
certificates for which the Depositor or an Affiliate is the depositor.

 

If any Sub-Servicer Termination Event shall occur and be continuing, then, and
in each and every such case, so long as such Sub-Servicer Termination Event
shall not have been remedied, the Master Servicer may terminate, by notice in
writing to the Sub-Servicer, all of the rights and obligations of the
Sub-Servicer as Sub-Servicer under this Agreement and in and to the Mortgage
Loans and the proceeds thereof. From and after the receipt by the Sub-Servicer
of such written notice, all authority and power of the Sub-Servicer under this
Agreement, whether with respect to the Mortgage Loans or otherwise, shall pass
to and be vested in the Master Servicer pursuant to and under Section 4.01 of
this Agreement, and, without limitation, the Master Servicer is hereby
authorized and empowered to execute and deliver, on behalf of and at the expense
of the Sub-Servicer, as attorney-in-fact or otherwise, any and all documents and
other instruments, and to do or accomplish all other acts or things necessary or
appropriate to

 



26

 

 

effect the purposes of such notice of termination, whether to complete the
transfer and endorsement or assignment of the Mortgage Loans and related
documents, or otherwise. The Sub-Servicer agrees that if it is terminated
pursuant to Section 4.01 of this Agreement, it shall promptly (and in any event
no later than ten (10) Business Days subsequent to its receipt of the notice of
termination) provide the Master Servicer with all documents and records
(including, without limitation, those in electronic form) requested by it to
enable it to assume the Sub-Servicer’s functions hereunder, and shall cooperate
with the Master Servicer in effecting the termination of the Sub-Servicer’s
responsibilities and rights hereunder and the assumption by a successor of the
Sub-Servicer’s obligations hereunder, including, without limitation, the
transfer within one (1) Business Day to the Master Servicer for administration
by it of all cash amounts which shall at the time be or should have been
credited by the Sub-Servicer to the Sub-Servicer Collection Account, the
Collection Account or any Servicing Account, or thereafter be received with
respect to the Mortgage Loans (provided, however, that the Sub-Servicer shall
continue to be entitled to receive all amounts accrued or owing to it under this
Agreement on or prior to the date of such termination, and it and its directors,
officers, employees and agents shall continue to be entitled to the benefits of
Section 3.03 of this Agreement notwithstanding any such termination).

 

In addition to any other rights the Master Servicer may have hereunder, (A) if
the Sub-Servicer fails to remit to the Master Servicer when due the total pool
remittance required to be remitted under this Agreement (whether or not such
failure constitutes a Sub-Servicer Termination Event), then interest shall
accrue on the amount of the total pool remittance and the Sub-Servicer shall
promptly pay such interest to the Master Servicer, at a per annum rate equal to
the Reimbursement Rate from and including the date when such remittance was
required to be made to but excluding the day when such remittance is actually
made, and (b) if the Sub-Servicer fails to remit a single loan remittance more
than five (5) days after the applicable single loan payment or collection was
received by the Sub-Servicer, then interest shall accrue on the amount of such
single loan remittance and the Sub-Servicer shall promptly pay such interest to
the Master Servicer, at a per annum rate equal to the Reimbursement Rate from
and including the date when such remittance was required to be made to but
excluding the date when such remittance is actually made.

 

Section 4.02          Waiver of Defaults.

 

The Master Servicer may waive any default by the Sub-Servicer in the performance
of its obligations hereunder and its consequences. Upon any such waiver of a
past default, such default shall cease to exist, and any Sub-Servicer
Termination Event arising therefrom shall be deemed to have been remedied for
every purpose of this Agreement. No such waiver shall extend to any subsequent
or other default or impair any right consequent thereon except to the extent
expressly so waived.

 

Section 4.03          Other Remedies of Master Servicer.

 

During the continuance of any Sub-Servicer Termination Event, so long as such
Sub-Servicer Termination Event shall not have been remedied, the Master
Servicer, in addition to the rights specified in Section 4.01 of this Agreement,
shall have the right, in its own name, to take all actions now or hereafter
existing at law, in equity or by statute to enforce its rights and

 



27

 

 

remedies (including the institution and prosecution of all judicial,
administrative and other proceedings and the filing of proofs of claim and debt
in connection therewith). Except as otherwise expressly provided in this
Agreement, no remedy provided for by this Agreement shall be exclusive of any
other remedy, and each and every remedy shall be cumulative and in addition to
any other remedy and no delay or omission to exercise any right or remedy shall
impair any such right or remedy or shall be deemed to be a waiver of any
Sub-Servicer Termination Event.

 

ARTICLE V

TERMINATION

 

Section 5.01          Termination. Except as otherwise specifically set forth
herein, the rights, obligations and responsibilities of the Sub-Servicer shall
terminate (without payment of any penalty or termination fee): (i) upon the
later of the final payment or other liquidation (or any advance with respect
thereto) of the last Mortgage Loan and the remittance of all funds due
hereunder; (ii) by mutual consent of the Sub-Servicer and the Master Servicer in
writing; (iii) pursuant to Section 5.02 of this Agreement; (iv) at the option of
any purchaser of one or more Mortgage Loans pursuant to the Pooling and
Servicing Agreement, upon such purchase and only with respect to such purchased
Mortgage Loan or Mortgage Loans; (v) upon a Mortgage Loan becoming an REO Loan,
and only with respect to such Mortgage Loan; or (vi) upon termination of the
Pooling and Servicing Agreement.

 

Section 5.02          Termination With Cause.

 

The Master Servicer may, at its sole option, terminate any rights the
Sub-Servicer may have hereunder with respect to any or all of the Mortgage
Loans, as provided in Section 4.01 of this Agreement upon the occurrence of a
Sub-Servicer Termination Event.

 

Any notice of termination shall be in writing and delivered to the Sub-Servicer
as provided in Section 6.05 of this Agreement.

 

Section 5.03          Reserved.

 

Section 5.04          Termination of Duties with Respect to Specially Serviced
Loans.

 

At such time as any Mortgage Loan becomes a Specially Serviced Loan, the
obligations and duties of the Sub-Servicer set forth herein with respect to such
Specially Serviced Loan that are required to be performed by the Special
Servicer under the Pooling and Servicing Agreement shall cease in accordance
with Section 3.01(c) of this Agreement. The Sub-Servicer shall continue to
perform all of its duties hereunder with respect to the Specially Serviced Loans
to the extent set forth in Section 3.01 of this Agreement. If a Specially
Serviced Loan becomes a Corrected Mortgage Loan, the Sub-Servicer shall commence
servicing such Corrected Mortgage Loan pursuant to the terms of this Agreement.

 



28

 

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.01          Successor to the Sub-Servicer.

 

Concurrently with the termination of the Sub-Servicer’s responsibilities and
duties under this Agreement pursuant to Section 3.04, 4.01, 5.01 or 5.02 of this
Agreement, the Master Servicer shall (i) succeed to and assume all of the
Sub-Servicer’s responsibilities, rights, duties and obligations under this
Agreement, or (ii) appoint a successor which satisfies the criteria for a
successor Sub-Servicer in Section 3.02 of this Agreement and which shall succeed
to all rights and assume all of the responsibilities, duties and liabilities of
the Sub-Servicer under this Agreement accruing following the termination of the
Sub-Servicer’s responsibilities, duties and liabilities under this Agreement.

 

Section 6.02          Financial Statements.

 

The Sub-Servicer shall, upon the request of the Master Servicer, make available
its publicly available financial statements, and other records relevant to the
performance of the Sub-Servicer’s obligations hereunder.

 

Section 6.03          Closing.

 

The closing for the commencement of the Sub-Servicer to perform the servicing
responsibilities under this Agreement with respect to the Mortgage Loans shall
take place on the Closing Date. At the Master Servicer’s option, the closing
shall be either by electronic mail or conducted in person, at such place as the
parties shall agree.

 

The closing shall be subject to the execution and delivery of the Pooling and
Servicing Agreement by the parties thereto.

 

Section 6.04          Closing Documents.

 

The Closing Documents shall consist of all of the following documents:

 

(a)          to be provided by the Sub-Servicer:

 

(1)              this Agreement executed by the Sub-Servicer;

 

(2)              a Secretary’s Certificate of the Sub-Servicer, dated the
Closing Date addressing certain organizational and authorization matters and
reasonably satisfactory to the Master Servicer;

 

(3)              [reserved]; and

 

(4)              the account certifications in the form of Exhibit F hereto
required by Section 3.01(c)(4) and (8) of this Agreement, fully completed; and

 



29

 

 

(b)          to be provided by the Master Servicer:

 

(1)              this Agreement executed by the Master Servicer; and

 

(2)              the Mortgage Loan Schedule, with one copy to be attached to
each counterpart of this Agreement as Exhibit A hereto; and

 

(3)              the Pooling and Servicing Agreement substantially in the form
of Exhibit C hereto.

 

Section 6.05          Notices.

 

Except as provided herein, all demands, notices, consents and communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered to the following addresses:

 

(i)             if to the Master Servicer:

 

Wells Fargo Bank, National Association
Commercial Mortgage Servicing
MAC D1086
550 South Tryon Street, 14th Floor
Charlotte, North Carolina 28202
Attention: WFCM 2015-P2

 

with a copy to:

 

Wells Fargo Bank, National Association
Legal Department
301 S. College St., TW-30
Charlotte, North Carolina 28288-0630
Attention: Commercial Mortgage Servicing Legal Support, Reference: WFCM 2015-P2

 

(ii)if to the Sub-Servicer:

Principal Global Investors, LLC
801 Grand Avenue
DesMoines, Iowa 50392-1450
Attention: Steve Johnson, Managing Director
Telephone No.: (515) 246-7095
Fax No. (866) 850-4022
Reference: WFCM 2015-P2

 

or such other address as may hereafter be furnished to the other party by like
notice.

 

The notice address for the Depositor is set forth in Section 13.05 of the
Pooling and Servicing Agreement. If the Master Servicer receives notice from the
Depositor of an address



30

 

 

change as contemplated by Section 13.05 of the Pooling and Servicing Agreement,
the Master Servicer shall promptly notify the Sub-Servicer of such change.

 

Section 6.06          Severability Clause.

 

Any part, provision, representation or warranty of this Agreement which is
prohibited or which is held to be void or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof. If the invalidity of any
part, provision, representation or warranty of this Agreement shall deprive any
party of the economic benefit intended to be conferred by this Agreement, the
parties shall negotiate, in good faith, to develop a structure the economic
effect of which is nearly as possible the same as the economic effect of this
Agreement without regard to such invalidity.

 

Section 6.07          Counterparts.

 

This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement in Portable Document Format
(PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

 

Section 6.08          Governing Law.

 

THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES TO THIS AGREEMENT, AND/OR THE
INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES TO THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAW
RULES THEREOF. THE PARTIES HERETO INTEND THAT THE PROVISIONS OF SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS AGREEMENT.

 

EACH OF THE PARTIES HERETO IRREVOCABLY (I) SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY ACTION
OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY
OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW; AND



31

 

 

 

(IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A COPY THEREOF BY
CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER.

 

THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED.

 

Section 6.09          Protection of Confidential Information.

 

The Sub-Servicer shall keep confidential and shall not divulge to any party
other than the Master Servicer, the Depositor, the Special Servicer or the
Trustee, without the Master Servicer’s prior written consent, any information
pertaining to the Mortgage Loans or any borrower thereunder, except to the
extent that it is appropriate for the Sub-Servicer to do so (a) in working with
third-party vendors, property inspectors, legal counsel, auditors, taxing
authorities or other governmental agencies, (b) in accordance with this
Agreement, (c) when required by any law, regulation, ordinance, court order or
subpoena or (d) in disseminating general statistical information relating to the
mortgage loans being serviced by the Sub-Servicer (including the Mortgage Loans)
so long as the Sub-Servicer does not identify the Certificateholders, the
Mortgagors or the Mortgaged Properties; provided that the foregoing covenant
shall not apply to information that becomes public knowledge other than by
disclosure by the Sub-Servicer.

 

Section 6.10          Intention of the Parties.

 

It is the intention of the parties that the Master Servicer is conveying, and
the Sub-Servicer is receiving, only a contract for servicing the Mortgage Loans.
Accordingly, the parties hereby acknowledge that the Trustee remains the sole
and absolute beneficial owner of the Mortgage Loans and all rights related
thereto.

 

Section 6.11          Third Party Beneficiary.

 

The Depositor (with respect to Section 3.01(c)(34) of this Agreement) and the
Trustee (for the benefit of the Certificateholders) and the Trustee (as holder
of the Uncertificated Lower Tier Interests) shall each be a third party
beneficiary under this Agreement, provided that, except to the extent the
Trustee or its designee assumes the obligations of the Master Servicer hereunder
as contemplated by Section 6.12 of this Agreement, none of the Depositor, the
Trustee, the Trust, the Operating Advisor, the Certificate Administrator, any
successor Master Servicer, or any Certificateholder shall have any duties under
this Agreement or any liabilities arising herefrom. The Depositor and each
Certification Party shall be a third party beneficiary under this Agreement
solely with respect to the obligations of the Sub-Servicer under Section
3.01(c)(34) of this Agreement.

 

Section 6.12          Successors and Assigns; Assignment of Agreement.

 

This Agreement shall bind and inure to the benefit of and be enforceable by the
Sub-Servicer and the Master Servicer and the respective successors and assigns
of the Sub-Servicer and the Master Servicer. This Agreement shall not be
assigned, pledged or hypothecated by the

 



32

 

 

Sub-Servicer to a third party except as otherwise specifically provided for
herein. If the Master Servicer shall for any reason no longer act in such
capacity under the Pooling and Servicing Agreement (including, by reason of a
Servicer Termination Event), the Trustee or its designee or any other successor
to the Master Servicer may thereupon assume all of the rights and, except to the
extent they arose prior to the date of assumption, obligations of the Master
Servicer under this Agreement or, alternatively, may act in accordance with
Section 7.02 of the Pooling and Servicing Agreement under the circumstances
described therein (subject to Section 3.20(g) of the Pooling and Servicing
Agreement).

 

Section 6.13          Waivers.

 

No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.

 

Section 6.14          Exhibits.

 

The exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.

 

Section 6.15          General Interpretive Principles.

 

The article and section headings are for convenience of a reference only, and
shall not limit or otherwise affect the meaning hereof.

 

Section 6.16          Complete Agreement.

 

This Agreement embodies the complete agreement between the parties regarding the
subject matter hereof and may not be varied or terminated except by a written
agreement conforming to the provisions of Section 6.18 of this Agreement. All
prior negotiations or representations of the parties are merged into this
Agreement and shall have no force or effect unless expressly stated herein.

 

Section 6.17          Further Agreement.

 

The Sub-Servicer and the Master Servicer each agree to execute and deliver to
the other such reasonable and appropriate additional documents, instruments or
agreements as may be necessary or appropriate to effectuate the purposes of this
Agreement.

 

Section 6.18          Amendments.

 

This Agreement may only be amended with the consent of the Sub-Servicer and the
Master Servicer. No amendment to the Pooling and Servicing Agreement that
purports to change the rights or obligations of the Sub-Servicer hereunder shall
be effective against the Sub-Servicer without the express written consent of the
Sub-Servicer (which consent shall not be unreasonably withheld).

 



33

 

 

IN WITNESS WHEREOF, the Sub-Servicer and the Master Servicer have caused their
names to be signed hereto by their respective officers thereunto duly authorized
as of the date first above written.



        WELLS FARGO BANK, NATIONAL ASSOCIATION         By: /s/ Marcus Thomas    
Name: Marcus Thomas     Title:  Director         PRINCIPAL GLOBAL INVESTORS, LLC
        By: /s/ Diane McGuire     Name: Diane L. McGuire     Title: Manager -
CMBS Loan Servicing         By: /s/ Patricia A. Scallon     Name: Patricia A.
Scallon     Title: Counsel

 



 

 

  

EXHIBIT A

 

MORTGAGE LOAN SCHEDULE

 

Mortgage
Loan Number Property Name Cut-Off Date
Balance Sub-Servicing
Fee% 3 Pineapple Hotel Portfolio $61,500,000 0.01000% 4 Adler Office $40,200,000
0.03000% 5 Adler Industrial $16,800,000 0.03000%

7 Heritage Industrial Portfolio $41,000,000 0.02000%* 13 Home Depot Jamaica
$25,000,000 0.04000% 14 Aloft Nashville West End $24,600,000 0.01000% 15 Merritt
Creek Farm Shopping Center $22,000,000 0.04000% 24 Marley Manor Apartments
$12,100,000 0.01000% 26 Hawthorne Business Center $11,800,000 0.04000% 60
University Center South   $3,080,983 0.03000%

 



 





* The Sub-Servicing Fee Rate for the Serviced Pari Passu Companion Loan is also
0.0200%.

 

A-1

 





  

EXHIBIT B

 

[RESERVED]

 



B-1

 

  

EXHIBIT C

 

POOLING AND SERVICING AGREEMENT

 

Previously Delivered.

 



C-1

 

  

EXHIBIT D

 

[RESERVED]

 

D-1

 



  

EXHIBIT E

 

QUARTERLY SERVICING CERTIFICATION

 

Sub-Servicer:

 

RE: WFCM Series 2015-P2

 

Pursuant to the Servicing Agreement(s) between Wells Fargo Bank, National
Association and [Sub-Servicer], we certify with respect to each mortgage loan
serviced by us for Wells Fargo Bank, National Association that, as of the
quarter ending, except as otherwise noted below:

 

All taxes, assessments and other governmental charges levied against the
mortgaged premises, ground rents payable with respect to the mortgaged premises,
if any, which would be delinquent if not paid, have been paid.

 

Based on [Sub-Servicer’s] monitoring of the insurance in accordance with the
Servicing Standard, all required insurance policies are in full force and effect
on the mortgaged premises in the form and amount and with the coverage required
by the Servicing Agreement(s).

 

All necessary action has been taken to continue all UCC Financing Statements in
favor of the originator of each mortgage loan or in favor of any assignee prior
to the expiration of such UCC Financing Statements.

 

All reserves are maintained and disbursed in accordance with the loan documents
and no obligation for which a reserve is held has not been completed within the
time required by the applicable document. 

 

EXCEPTIONS:    



                Servicing Officer   Date  



   

E-1

 



 

EXHIBIT F

 

FORM OF ACCOUNT CERTIFICATION

 



Securitization:        Sub-Servicer:  

 



                              New Account                               Change
of Account Information

 

Indicate purpose of account (check all that apply):

 

                              Principal & Interest
                              Deposit Clearing
                              Taxes & Insurance
                              Disbursement Clearing
                              Reserves (non-interest bearing)
                              Suspense                               Reserves
(interest bearing)                               

  

Account Number:       Account Name:  





 



Depository Institution (and Branch):

 

   Name:           Street:           City, State, Zip:           Rating Agency: 
    Rating:  

 

Please note that the name of the account must follow the guideline
specifications detailed in the applicable agreement.

  

Prepared by:        Signature:       Title:       Date:       Telephone:    
Fax:    



 



F-1

 

 

EXHIBIT G

 



FORM OF COLLECTION REPORT

 

Series _____



 

Month of ____________

 



1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30
31 32 33 34 35 36 37 38 39                             Sched
Addl
Sub-Sub
Fee  
Neg Am/
Deferred Int
Amount                                               Sub
Serv
ID Master
Servicer
Loan# Sub-
Servicer
Loan#  
Prosp
ID Sched
Due
Date Begin
Balance
Prior to Pmt Ending
Balance
After Pmt Paid
Thru
Date Current
Note
Rate Sub-
Servicer
Fee Rate Sched
Prin
Pmt Sched
Int
Pmt Sched
P&I
Amount Sched
Sub-Serv
Fee Unsched
Principal
Rec’d Other
Principal
Adjust Other
Interest
Adjust Liq/
Prepmt
Date Prepmt
Penalty / YM
Rec’d Prepmt
Int
Exc/Short Liq/
Prepmt
Code T&I
Advances
O/S Pmt
Eff Date
Recd Actual
Principal
Rec’d Actual (Gross)
Interest
Rec’d Actual
Sub-Servicer
Fee Paid Addl
Sub-Sub
Fee Paid Actual (Net)
Interest
Rec’d Late
Charges
Rec’d Default
Interest
Rec’d Assum
Fees
Rec’d Addl
Fees
Rec’d  
Remittance
Amount Actual
Loan
Balance Total
Reserve
Balance Pmt
Loan
Status  
 
Comments                                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                          0.00
0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00   0.00 0.00   0.00   0.00 0.00 0.00    
0.00 0.00 0.00 0.00 0.00                                                        
                                                                               
                NET REMIT TO MS              -           





 



G-1

 

 



EXHIBIT H

 

FORM OF CERTIFICATE OF INSURANCE

 

Sub-Servicer:     

 

Re:         WFCM Series 2015-P2

 

Pursuant to the Sub-Servicing Agreement(s) between Wells Fargo Bank, National
Association and [Sub-Servicer], based on [Sub-Servicer’s] monitoring of the
insurance in accordance with the Servicing Standard, we certify with respect to
each Mortgage Loan serviced by us for Wells Fargo Bank, National Association
that all required insurance policies are in full force and effect on the
mortgaged premises in the form and amount and with the coverage required by the
Sub-Servicing Agreement(s).

 

 

Servicing Officer     Date   

 



H-1

 

  

EXHIBIT I

 

NEW LEASE INFORMATION

 

Loan #     Property Type:     Tenant:  

Property Name/Address:   Term (Years, Months):       Sq Ft Gross Rentable:      
Net Rentable   Begin Lease Date:     Retail   End Lease Date:     Office  
Occupancy Date (if diff):     Other                                      



Minimum Rent     (S/SF/YR)

  

  (Mo/Yr) Escalation: CPI Other

  Change to on     Change to on     Change to on     Change to on  

 

Percentage Rent

 

            % Amount For % Rent Due:     For   Monthly     Up to   Quarterly    
Up to   Annually

  

Breakpoint (S/Yr) Sales Report Due:  



                (Mo/Yr)     Change to on   Monthly   Change to on   Quarterly  
Change to on   Annually

 

Recoveries

 

Taxes     Per     Insurance     Per     Cam     Per     HVAC     Per    
Adver/Promo     Per           Per           Per     Management     Per          
         

  

I-1

 



  



Renewal Options 

                    Term     SF         Minimum rent     Gross Rentable     %
Rent     Net Rentable      

 

Landlord Costs 

            Alterations:   Commissions:   Moving Allowances:   Buyout Clauses:  
Other:  

 

Building Insurance Requirements 

  Tenant maintains fire & ED on building(s); will need coverage to renew Does
not furnish building coverage General liability naming landlord mortgagee as
additional insured; will need coverage for review General liability without
mentioning landlord’s mortgagee; do not need coverage

 

Waiver of Subrogation

N/A Mutual; will need endorsement Landlord only; will need endorsement Tenant
only; do not need endorsement


Comments:

 

Attachments:

Original Lease Original Subordination Agreement

 

I-2

 

 

EXHIBIT J

 

QUARTERLY SERVICING ACCOUNTS RECONCILIATION CERTIFICATION

        Sub-Servicer:      



      Re:   WFCM Series 2015-P2

 

Pursuant to the Sub-Servicing Agreement between Wells Fargo Bank, National
Association and the above named Sub-Servicer, I certify with respect to each
transaction serviced by us, as noted above, for Wells Fargo Bank, National
Association that as of ______________________, all collection accounts and
servicing accounts have been properly reconciled and the reconciliations have
been reviewed and approved by Sub-Servicer’s management, except as otherwise
noted below:

    EXCEPTIONS:        



      Servicing Officer   Date

 



J-1

 



 

EXHIBIT K

 

TASK LIST

 

SERVICER/SUB-SERVICER TASK LIST (SECURITIZATION)

 

Note:Some listed tasks designate more than one party to perform that function by
placing an “X” in more than one column. In these instances the parties shall
follow any specific guidance about the allocation of responsibilities in
completing the task found in the terms of this Agreement. In the absence of
specific allocation of obligations in this Agreement the parties shall work in
good faith to allocate responsibilities in a fair and equitable manner

 

  MASTER SERVICER SUB-
SERVICER CUSTODIAN         1.  Asset Files       Credit file management X X  
Original collateral file (security)     X Authorized parties list for request
for release of collateral from Custodian X     Provide access to servicing files
and copies of servicing files or of specific docs upon request to the Servicer  
X   Request delivery of files from Custodian upon request and certification of
Sub-Servicer X             2.  Property Taxes       Preparation and delivery of
quarterly servicing certification regarding taxes   X   Monitoring of tax status
— Loans with/without escrows   X   Recommendation of payment of taxes — Loans
with/without escrows   X   Notification of advance requirement 3 business days
prior to advance being required   X   Payment of taxes — with sufficient escrows
  X   Payment of taxes — with escrow shortfall X             3.  Property
Insurance       Preparation and delivery of quarterly servicing certification
regarding insurance   X   Monitoring of insurance status — Loans with/without
escrows   X   Ensure insurance carrier meets applicable qualifications   X  
Ensure insurance in favor of the Servicer   X   Recommendation of payment or
force placement of insurance with/without escrow   X   Notification of advance
requirement or force placement of insurance 3 business days prior to advance
being required   X   Payment of insurance — with sufficient escrows   X  

 



K-1

 

 



  MASTER SERVICER SUB-
SERVICER CUSTODIAN Payment of insurance or force placement — with escrow
shortfall X     If not a Major Decision       Preparation and presentment of
claims   X   Collection of insurance proceeds   X   If a Major Decision      
Preparation and presentment of claims   X   Collection of insurance proceeds   X
          4.  UCC Continuation Filings       Preparation and delivery of
quarterly servicing certification regarding UCC’s   X   Maintain tickler system
of refiling the dates on all Loans   X   File UCC Continuation Statements   X  
Pay recording fees   X   Monitor tickler system   X          
5.  Collection/Deposit/Distribution of P&I payments and Principal Prepayments  
    Collection and deposit of loan P&I payments   X   Remittance of available
P&I payments to Servicer and B Note holders, as applicable, net of Sub-Servicing
Fee then due and payable to Sub-Servicer from such funds   X   Provide
Remittance Reports and/or Collection Reports to Servicer   X   Approval of
Prepayment Premiums X             6.  Collection/Deposit/Disbursement of
Reserves       Collection and deposit of reserves   X   Approval of Disbursement
of Reserves – If not a Major Decision   X   Approval of Disbursement of Reserves
– If a Major Decision X2     Disbursement of reserves   X           7.  Customer
Billing Collection and Customer Service       Contact delinquent borrowers by
phone 3 days after delinquent date   X   Send 30 day delinquent notices   X  
Send notice of balloon payment to each Mortgagor one year, 180, and 90 days
prior to the related maturity date   X  

 

 



2    Or Special Servicer if required by Pooling and Servicing Agreement

 



K-2

 



 



  MASTER SERVICER SUB-
SERVICER CUSTODIAN Provide copy of Balloon Mortgage Loan notice to Servicer   X
          8.   Escrows       Setup and monitor Escrow Accounts including escrow
analysis   X   Pay borrower investment income required, if applicable   X  
Prepare annual escrow analysis   X           9.   Loan payment
history/calculation       Maintain loan payment history   X   Create
payoff/reinstatement statements and telecopy or email to Servicer   X   Approve
payoff calculations and telecopy or email approval to Sub-Servicer promptly (but
no later than five (5) Business Days after receipt of request or such later date
as necessary to obtain any consents or approvals required by any related
intercreditor or other related agreement) X             10. Monitoring of
Financial and Legal Covenants       Collect quarterly and annual operating
statements, budgets, rent rolls and borrower financial statements, as applicable
  X   Deliver one (1) copy of quarterly and annual operating statements,
budgets, rent rolls and borrower financial statement, as applicable, within
thirty 30 days of Sub-Servicer’s receipt   X           11. Borrower
Inquiries/Performing Loans       Respond to routine billing questions   X  
Assumptions & Due on sale:       Borrower contact and data gathering   X  
Underwriting and analysis   X   Obtain Special Servicer approval of assumption  
X   Approve assumption (if Special Servicer consents)   X   Close assumption
(directly with Borrower)   X   Additional Liens, Monetary Encumbrances or
Mezzanine Financing:       Borrower contact and data gathering   X  

Underwriting and analysis   X   Obtain Special Servicer approval of additional
lien monetary encumbrance or mezzanine financing   X   Approve additional lien
monetary encumbrance or mezzanine financing (if Special Servicer consents)   X  

 



K-3

 



 

  MASTER SERVICER SUB-
SERVICER CUSTODIAN Close additional lien, monetary encumbrance or mezzanine
financing (directly with Borrower)   X   Modifications, Waivers, Consents and
Extensions (not otherwise provided in this Agreement):       Borrower contact
and data gathering   X   Underwriting, analysis and recommendation   X  
Approval of modification, waivers, consents and extensions (If not a Major
Decision)   X   Obtain any necessary Special Servicer approval of modification,
waiver, consent and extensions (If a Major Decision) and copy the Master
Servicer on correspondence to the Special Servicer   X   Approve modification,
waiver, consent and extensions (If a Major Decision) X3     Closing Documents
and Closing   X   Response to request for Discounted Payoffs, Workouts,
Restructures, Forbearances and Casualties X     Condemnation (only with respect
to Specially Serviced Mortgage Loans the Servicer will perform such functions) X
X           12. Reports due at or following Closing       Account Certifications
(Exhibit F) - at Closing   X   Certificate of Insurance (Exhibit H) – 15 days
after Closing   X   Initial CREFC Loan Setup File X     Initial CREFC Property
File X     Initial CREFC Comparative Financial Status Report X            
13. Monthly Reporting       ·      CREFC Reports (CREFC Property File, CREFC
Servicer Watch List, CREFC Comparative Financial Status Report, CREFC Loan Level
Reserve/LOC Report and CREFC Total Loan Report)   X   ·      Day One Report   X
  ·      Remittance Report and/or Collection Report   X           14.  Quarterly
Reporting       ·      Quarterly Servicing Account (Exhibit J)   X  
·      Quarterly Servicing Certification (Exhibit E)   X   ·      CREFC NOI
Adjustment Worksheet   X  

 

 







3    Or Special Servicer if required by Pooling and Servicing Agreement

 

K-4

 

 

  MASTER SERVICER SUB-
SERVICER CUSTODIAN ·      CREFC Operating Statement Analysis Report   X        
  15. Release of Collateral       Borrower contact and data gathering   X  
Underwriting, analysis and recommendation   X   Approval of Release (If not a
Major Decision)   X   Obtain any necessary Special Servicer approval of Release
(If a Major Decision) and copy the Master Servicer on correspondence to the
Special Servicer   X   Approve Release (If a Major Decision) X4     Request
delivery of files from Custodian X     Preparation and recordation of release
deeds all Loans (full and partial)   X           16. Property Annual Inspections
      Conduct site inspection   X   Deliver copy of site inspection to Master
Servicer within 30 days of inspection but not later than December 15 of each
year   X           17.   Preparation of IRS Reporting (l098s and 1099s or other
tax reporting requirements) by January 31 of each year.  Provide copy to
Servicer upon request   X           18.   Provide annual statement of compliance
at the times and in the manner set forth in Section 3.01(c)(34) of this
Agreement   X           19.   Provide a report regarding Sub-Servicers
assessment of compliance with servicing criteria and a report by a registered
public accounting firm that attests to and reports on such assessment report at
the times in the manner and as specified in Section 3.01(c)(34) of this
Agreement   X           20. Compensation       Sub-Servicer Fee and other fees
payable to the Sub-Servicer by the B Note holders or the holders of the Serviced
Companion Mortgage Loans   X   Investment earnings on Sub-Servicer Collection
Account   X   Investment earnings on tax & insurance reserves not payable to
borrower   X   Investment earnings on reserve accounts not payable to borrower  
X  

 

 







4    Or Special Servicer if required by Pooling and Servicing Agreement

 



K-5

 

 



  MASTER SERVICER SUB-
SERVICER CUSTODIAN Default Charges to the extent collected from borrower X    
Fees for late submission of financials to the extent collected from the borrower
  X           21. Defeasance       Coordinate, analyze and process defeasance
request   X   Provide to Servicer certificate re satisfaction of defeasance
requirements   X   Service Defeasance Loans   X   Retain all processing fees
associated with a defeasance   X  

 



K-6

 

 

EXHIBIT L

 

FORM OF REMITTANCE REPORT


 

Wells Fargo
Loan Number Subservicer
Loan # Beginning
Principal
Balance Gross P&I
Payment Net
Principal
Payment Gross
Interest
Payment Interest
Rate Subservice
Fee
Amount Net
Interest
Payment Late
Charge
Payment/
Default
Payment Total Net
Remittance Ending
Principal
Balance Payment
Date Recd
From
Borrower Paid to
Date Limited
Servicing
Fee                                                                            
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
              TOTAL REMITTANCE 0.00 0.00 0.00 0.00   0.00 0.00 0.00 0.00 0.00  
  0.00

 



L-1

 